Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 1 of 102 PageID: 554




UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY
 -------------------------------------------------------   X
 BLUEPRINT CAPITAL ADVISORS, LLC,                          :
                                                           :   Hon. Kevin McNulty, U.S.D.J.
                                                           :   Hon. Edward S. Kiel, U.S.M.J.
                                     Plaintiff,            :
                       v.                                  :   CA No.: 2:20-cv-07663-KM-ESK
                                                           :
                                                           :    AMENDED COMPLAINT
 PHILIP MURPHY, in his official capacity as                :
 Governor of the State of New Jersey, STATE                :
 OF NEW JERSEY DIVISION OF                                 :    Jury Trial Demanded
 INVESTMENT, BLACKROCK, INC.,                              :
 BLACKROCK ALTERNATIVE                                     :
 ADVISORS, CLIFFWATER, LLC,                                :
 TIMOTHY WALSH, OWL ROCK                                   :
 CAPITAL CORPORATION, SAMANTHA                             :
 ROSENSTOCK, JASON MACDONALD,                              :
 CHRISTOPHER MCDONOUGH, COREY                              :
 AMON, DINI AJMANI, DERRICK                                :
 GREENE, GEORGE HELMY, and                                 :
 MATTHEW PLATKIN in their individual                       :
 and professional capacities,                              :
                                                           :
                                    Defendants.            X
 -------------------------------------------------------

        Plaintiff Blueprint Capital Advisors, LLC (“BCA,” “the Company,” or “Plaintiff”),

by and through its undersigned counsel, Brown Rudnick, LLP and the Constitutional

Litigation Advocacy Group, P.C., hereby alleges, as and for its Amended Complaint against

Philip Murphy, in his capacity as Governor of the State of New Jersey, the State of New

Jersey, Department of Treasury, Division of Investment (the “DOI”), BlackRock, Inc.,

BlackRock Alternative Advisors (BlackRock, Inc. and BlackRock Alternative Advisors are

together, “BlackRock”), Cliffwater, LLC (“Cliffwater”), Timothy Walsh, Owl Rock Capital

Corporation (“Owl Rock”), Samantha Rosenstock, Jason MacDonald, Christopher
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 2 of 102 PageID: 555




McDonough, Corey Amon, Dini Ajmani, Derrick Greene, George Helmy, and Matthew

Platkin1 (together, “defendants”) as follows:

                                    PRELIMINARY STATEMENT

            1.    “Even slaves stood up for themselves. Why are we so scared?” That quote is not

    the creation of a litigator’s rhetorical pen. It is not the product of a litigant trying to convince a

    judge or jury. It is not an emotional negotiation tactic to secure some commercial ask. It is a

    private, contemporaneous, and brutally honest response between two African-American

    business partners who can no longer bear blatant, aggressive, and unapologetic racist abuse

    from their state government.

            2.    That business is plaintiff, BCA. That government is the State of New Jersey.

    And that racist abuse began in 2015 when the New Jersey Division of Investment (“DOI”)

    fraudulently misappropriated a proprietary investment program BCA had developed and used it

    to launch the exact same program with BlackRock in 2016.

            3.      And the DOI continued this racist abuse of BCA thereafter. First, it ignored

    BCA to discourage it from attempting to ever manage DOI funds. Second, when BCA

    persisted, the DOI dragged out for 18-months due diligence and contract phases that every other

    fund completed in 3-5 months. Third, it insisted on contract terms that were orders of

    magnitudes worse than the minimum industry standards and materially disparate from the terms

    the DOI had and was using with its other funds. Fourth, even when the contract was signed, it

    simply refused to approve virtually any investment from which BCA could actually earn fees.

    Fifth, whenever BCA deigned to challenge the process or complain, the DOI retaliated by




1
         Defendants the DOI, Rosenstock, MacDonald, McDonough, Amon, Ajmani, Murphy, Greene, and Platkin,
are hereinafter collectively referred to as the “DOI Defendants.”



                                                          2
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 3 of 102 PageID: 556




 stalling the process, renegotiating the terms, rejecting investments, and disparaging BCA in the

 market.

        4.     Although this abuse began in the DOI before Governor Phillip Murphy took

 office, today responsibility for the DOI’s ongoing racist abuse of BCA rests squarely with

 Governor Murphy himself. Governor Murphy, like the rest of the New Jersey state

 government, knows that, as one of his closest advisors and his administration’s liaison to the

 African-American community explained, “we have a real problem in that division” with racism.

 Indeed, his former DOI head has admitted that the division was “not a fan of investing with

 women- and minority-owned firms,” and that its investment council “would not approve” a

 significant deal with such a firm. The ease and comfort with which the former DOI head made

 this admission reflects how institutionally this malignant truth has metastasized.

        5.     Nevertheless, Governor Murphy has taken no meaningful steps to address that

 problem. Worse, he has stood by, and continues to stand-by, while that DOI continues to try to

 destroy the only African-American asset management firm in New Jersey, BCA. He has done

 nothing about this ongoing abuse even though the leader of the state’s Black caucus, told his

 administration in writing that “[w]hat happened to Blueprint and Mr. Walthour, over the course

 of the last four years, appears to be a modern-day lynching and is a stain and a black eye on the

 State of New Jersey.”

        6.     Much worse, when BCA sought the support of the African-American community

 and leaders after Murphy ignored BCA, the Governor, his chief of staff, and his counsel

 organized a smear campaign against BCA and Walthour to discredit his public claims and

 protect the Governor. In addition, Murphy’s hand-picked assistant state treasurer instructed the




                                                     3
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 4 of 102 PageID: 557




 DOI to freeze BCA out of all further communication or interaction with the DOI. This final

 effort to destroy BCA continues aggressively to this day.

         7.    The egregious five-year pattern of blatant discrimination against BCA has

 inflicted tens of millions of dollars in damages, and continues more aggressively today. BCA

 brings this action to secure damages for enormous harm it has suffered, and, equally important,

 for injunctive relief compelling Governor Murphy and the DOI to cease and desist from further

 retaliation and institute measures to prevent discrimination in the future.

                                  NATURE OF THE CLAIMS

       8.      This action seeks declaratory, injunctive and equitable relief, as well as monetary

damages, to redress defendants’ violations of 42 U.S.C. § 1981 (“Section 1981”), 42 U.S.C. §

1983 (“Section 1983”), New Jersey Civil Rights Act, racketeering in violation of 18 U.S.C.

§ 1962 and N.J.S.A. 2C:41-2, violation of the Fifth Amendment Takings Clause, breaches of

contract, fiduciary duty, duty of confidentiality, as well as claims for unfair competition, civil

conspiracy, fraud, commercial disparagement, tortious interference with prospective economic

advantage, aiding and abetting racketeering, and aiding and abetting fraud.

                                 JURISDICTION AND VENUE

       9.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1331 and

1343, as this action involves federal questions regarding the deprivation of Plaintiff’s rights

under Sections 1981 and 1983 and racketeering in violation of 18 U.S.C. § 1962. The Court also

has jurisdiction pursuant to 28 U.S.C. §§ 2201-2202 to grant declaratory and injunctive relief.

       10.     This Court has supplemental subject matter jurisdiction over Plaintiff’s related

state and local law claims pursuant to 28 U.S.C. § 1367(a).




                                                      4
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 5 of 102 PageID: 558




       11.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b), because a

substantial part of the events or omissions giving rise to this action, including the unlawful

practices and actions alleged herein, occurred in this District.

                                             PARTIES

       12.     Plaintiff Blueprint Capital Advisors, LLC, is a foreign, Delaware corporation,

headquartered in Newark, New Jersey, with its principal place of business located at 45

Academy Street, Suite 205, Newark, New Jersey 07102.

       13.     Defendant Philip Murphy is the Governor of the State of New Jersey. Governor

Murphy directs and controls defendant the State of New Jersey, Department of the Treasury,

Division of Investment.

       14.     Defendant State of New Jersey, Department of the Treasury, Division of

Investment is a government entity that makes investment decisions on behalf of New Jersey’s

pension systems. The State of New Jersey Department of Treasury houses the Division of

Investment, which oversees the $80 billion pension fund. The DOI, in turn, manages investments

on behalf of the public pension and retirement funds for New Jersey’s current and retired

employees. The DOI, by virtue of the size of those public employee funds, is one of the largest

money managers in the United States.

       15.     Defendant BlackRock, Inc., is an American global investment management

corporation based in New York City, with its principal place of business located at 55 East 52nd

Street, New York, New York 10055.

       16.     Defendant BlackRock Alternative Advisors is a Delaware corporation

headquartered in New York City, with its principal place of business located at 55 East 52nd

Street, New York, New York 10055.




                                                       5
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 6 of 102 PageID: 559




       17.      Defendant Cliffwater, LLC, is a Delaware corporation, headquartered in Los

Angeles, California, with its principal place of business located at 4640 Admiralty Way, Marina

Del Rey, California 90292.

       18.      Defendant Timothy Walsh is a former member of BCA’s Board of Advisors and

is currently a Managing Director at Owl Rock Capital LP. Upon information and belief, Mr.

Walsh is a resident of the state of Indiana.

       19.      Capital Corporation is a Maryland corporation headquartered in New York city,

with its principal place of business at 399 Park Avenue, 38th Floor, New York, New York 10022.

       20.      Defendant Samantha Rosenstock is the former Head of Investments at New

Jersey’s Division of Investment. Upon information and belief, Ms. Rosenstock is a resident of

New Jersey.

       21.      Defendant Jason MacDonald is a former Senior Portfolio Manager at New

Jersey’s Division of Investment. Upon information and belief, Mr. MacDonald is a resident of

New Jersey.

       22.      Defendant Christopher McDonough is the former Director of New Jersey’s

Division of Investment. Upon information and belief, Mr. McDonough is a resident of

Pennsylvania.

       23.      Defendant Corey Amon is the current Director of New Jersey’s Division of

Investment. Upon information and belief, Mr. Amon is a resident of New Jersey.

       24.      Defendant Dini Ajmani is the New Jersey Assistant Treasurer. Upon information

and belief, Ms. Ajmani is a resident of New Jersey.

       25.      Defendant Derrick Greene is the owner and operator of Greene Consultants LLC,

a campaign consulting firm that provided $2 million in services to Murphy’s election campaign,




                                                      6
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 7 of 102 PageID: 560




is the current Senior Advisor to the Office of the Governor for the State of New Jersey for

Diversity, Race, and Urban Planning, operating out of the Secretary of State’s office. Upon

information and belief, Mr. Greene is a resident of New Jersey.

       26.     Defendant George Helmy is the Chief of Staff to the Office of the Governor for

the State of New Jersey. Upon information and belief, Mr. Helmy is a resident of New Jersey.

       27.     Defendant Matthew Platkin is a Partner at the law firm Lowenstein Sandler, a

former senior member of the Murphy election campaign, and most recently the former Chief

Counsel to Office of the Governor of the State of New Jersey. Upon information and belief, Mr.

Platkin is a resident of New Jersey.

                             PROCEDURAL REQUIREMENTS

       28.     Plaintiff filed a Notice of Claim with the State of New Jersey on January 24,

2020, providing New Jersey notice of the conduct complained of herein.

                                 FACTUAL ALLEGATIONS

I.     BCA and Its FAIR Program and Business Plan

       29.     Jacob Walthour and Carrie Pickett founded BCA in 2015 after decades at

prestigious financial services firms, including Morgan Stanley, Citadel Investment Group,

Cowen & Company, and Cliffwater. This experience included investment consulting for the

DOI, which Walthour did for approximately two years while at Cliffwater.

       30.     When Walthour and Pickett started BCA, public pension funds were in distress

nationwide. Still suffering lasting effects from the 2008 financial crisis, many of these pensions

were underfunded, constrained by low interest rates, and saddled with external investment

managers charging high fees but delivering poor returns. In many states, pension benefits were

being reduced or at risk of reduction. This dynamic generated widespread criticism from

pensioners, unions, and politicians, and many public pension funds were allocating fewer funds



                                                     7
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 8 of 102 PageID: 561




to external investment managers. This, however, further constrained the ability of pensions to

maintain and grow their assets. Walthour and Pickett believed that the better response was

smarter selection, management, and compensation of external investment managers. Providing

this solution was the raison d’etre of BCA.

       31.     To do so, Walthour, Pickett, and others at BCA conducted exhaustive market

research and analysis at a great cost of time, money, and resources. This included extensive

analysis of the history and rational for the standard 2% and 20% hedge fund fee structure; the

correlation between fees charged, investment performance, fund size, fee structure, and

investment models; and the supply of, and demand for, capital and fund management both

historically and contemporaneously. This process also included extensive market surveys,

interviews, and analysis of asset managers, particularly smaller regional funds that pensions had

traditionally ignored, as well as pension funds.

       32.     This work provided Walthour and Pickett with a virtual Ph.D on the current state

of alternative asset management and pension fund investment. Based on this knowledge and still

further analysis, BCA developed a unique investment model tailored for public pensions that

would dramatically lower their asset management expenses and improve their returns. They

called this model FAIR Alternative Management or the FAIR program.

       33.     One of the FAIR program’s core principles was that current market conditions no

longer justified or required the traditional fee structures that were entrenched at large, brand

name, funds. This was particularly so with respect to the public pension funds. The hedge fund

industry had matured; more capital was available; more fund managers existed; competition was

greater; investing capital profitably was more challenging; and this challenge increased the larger

a fund grew.




                                                      8
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 9 of 102 PageID: 562




       34.     Based on their analysis, BCA determined that smaller, less well known, often

regional asset managers were better suited to profitably manage pension fund investments and

could do so under far more economical fee structures set by market realities instead of industry

custom and habit. Among other things, public pension funds could utilize their significant

supply of capital to negotiate better fee structures with smaller funds. Those smaller funds, in

turn, would be better suited to investment programs specifically tailored to the objectives of one

or a small group of pensions. Based on their analysis, the FAIR program targeted a fee structure

of approximately a 1% management fee on committed capital, with a 3% return hurdle to vest, a

10% share of profit, event “triggers” to protect the investor, and longer investment periods. This

was a dramatically lower and safer fee structure than the standard 2% & 20% fee structure that

was ubiquitous in the industry and drowning pension funds.

       35.     Of course, investments in these smaller funds also posed unique challenges and

risks. For example, it would take a greater number of such funds to manage the same pool of

capital that one behemoth Wall Street firm could easily do alone. These funds were also

generally less established and well-known, and overall had much greater deviations in

experience, success, capabilities, and risk. Therefore, due diligence, selection, and oversight of

these funds would require expertise and work that BCA would provide.

       36.     Of course, these funds would also need to be convinced to accept something other

than the customary industry fee structure. And BCA developed empirical, data driven criteria

and models to (a) identify the funds suited for public pension fund investment; (b) negotiate fee

structures that were better for pensions while also commercially attractive to the investment

managers; and (c) negotiate longer investment periods with appropriate protections in the event

of nonperformance. They also identified unique and significant vendor costs savings that could




                                                     9
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 10 of 102 PageID: 563




 be provided to funds managing FAIR assets. Using these models and criteria, BCA identified an

 initial pool of fund manager candidates, and already had begun discussions with many.

        37.     BCA also developed a “co-op” style fund model to help, among other things,

 overcome inevitable pension fund resistance to novelty and change. Under this model, several

 different pension funds would together invest in the FAIR investment platform. That platform

 would then deploy the capital to the fund managers for particular investment programs, and BCA

 would provide ongoing oversight, cost management, investment analysis, and directional

 guidance and feedback.

        38.     BCA created a detailed business plan for implementing the FAIR program and

 growing the business. Critical to that plan was a quick, successful launch that would secure a

 valuable “first mover” advantage and drive BCA growth. Realizing the competitive value of its

 proprietary FAIR program data, analysis, investment models, and business plan, BCA also took

 extensive steps to protect that proprietary information. BCA did not describe the program on its

 website. It had employees, consultants, vendors, and third-parties associated with the program

 sign non-disclosure and confidentiality agreements. Documents were watermarked, clearly

 labeled as confidential and proprietary, and kept secure. BCA also began taking steps to secure

 internet domains and copyright protection for the FAIR business mark.

 II.    New Jersey’s Pension Fund Crisis

        39.     The state pension fund at the top of BCA’s target list for launch was Walthour’s

 and BCA’s home state of New Jersey. And for more than the obvious hometown reason.

        40.     At the time, New Jersey’s pension funds were in financial crisis. Then governor

 Chris Christie was threatening to dramatically reduce benefits because the pensions were

 underfunded and underperforming. Both the governor and the DOI were being accused publicly

 of contributing to the depletion of the pension system via systemic “pay-to-play” practices


                                                     10
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 11 of 102 PageID: 564




 whereby outside investments were doled out to large Wall Street firms and other managers who

 made large political contributions or were otherwise politically connected. Indeed, in early 2015,

 investigative journalists and newspapers in New Jersey published numerous reports about the

 corrupt “pay-to-play” culture at the DOI, as well as DOI’s public misrepresentations and active

 concealment of the enormous fees New Jersey pensions were paying outside fund managers for

 poor investment performance. The issue had become so politically significant in early 2015 that

 New Jersey’s legislature scheduled public hearings into outside investment management of

 pension funds and corruption and malfeasance at the DOI.2

         41.       New Jersey’s pension fund crisis and its corresponding public and political

 firestorm was a perfect opportunity for BCA. It was at the right place, at the right time, with the

 right solution.

 III.    The Fraudulent Misappropriation of the FAIR Program and Business Plan

         A.        The Systemically Racist and Corrupt DOI

         42.       Capitalizing on that opportunity, however, would not be easy. Although BCA

 had something the DOI, and more importantly New Jersey’s public pensioners, badly needed, its

 solution would need to overcome the DOI’s entrenched institutional corruption, systemic bias,

 and outright racism. Indeed, in 2019, New Jersey acknowledged the DOI’s notorious history of

 excluding minority-owned firms from investment management, and belatedly enacted a putative

 statutory mandate to increase investment management by such firms.3




 2
     Today, the DOI continues to struggle with poor investment performance, and has the dubious distinction of
 being the second least funded pension system in the country despite being one of the wealthiest states. Remarkably,
 confidence in the DOI is so lacking, the state’s first responder (Police and Fire Employees) pension have been
 separated by statute from the DOI.

 3        See https://www.pionline.com/article/20190131/ONLINE/190139959/n-j-law-gives-women-and-
 minorities-more-opportunity-to-manage-state-pension-funds



                                                              11
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 12 of 102 PageID: 565




        43.     That statutory mandate was necessary because, although the DOI was created to

 protect public worker pensions, it had long ago become an entrenched, insular, and exclusionary

 “old-boys” network of political patronage, bureaucratic “pay to play,” and quid pro quo schemes.

 The members of this “old-boys” network were overwhelmingly white, with predominately

 uniform backgrounds, and shared the mutual expectation and understanding that those they took

 care of, would later take care of them. Among those in this network, are the defendants here,

 McDonough, MacDonald, and Walsh.

        44.     The political appointees and government bureaucrats controlling these

 investments used their positions and control over investment decisions to accumulate

 administrative currency and later secure lucrative opportunities from their patrons on Wall Street

 and in the private sector. Like gambling at Rick’s Café in the movie Casablanca, this was and

 continues to be a notorious open “secret” among New Jersey’s privileged political insiders and

 their patrons on Wall Street, including BlackRock and former Goldman Sachs partner, Governor

 Murphy.

        45.     Indeed, when BCA created the FAIR program, the DOI’s State Investment

 Council (“SIC”) membership contained no women or minorities, had not had a single such

 member in over six years, and had not approved an investment mandate for a new minority-

 owned firm in over 10 years. It also has not had a minority investment officer in over 10 years.

        46.     And although Governor Murphy paid lip service to addressing the extreme

 institutional racism at the DOI with the enactment of the 2019 statute, as of May 1, 2020, the

 DOI had failed to hire one. To the contrary, when the current administration attempted to

 appoint a Hispanic to a senior DOI office, large swaths of the DOI staff threatened to resign. A

 member of the “old- boys” network himself, Governor Murphy acquiesced, even though his




                                                     12
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 13 of 102 PageID: 566




 administration’s liaison to the black community has told him and others, “we have a real problem

 in that division” with racism.

        47.     Representative of that problem, is defendant Ajmani, who worked on Governor

 Murphy’s campaign and was rewarded with a position as Assistant Treasurer. She has

 repeatedly and persistently opposed the hiring of African-American fund managers and staff,

 including BCA; has repeatedly used as the specious justification for her opposition that such

 hiring would be “unethical” (presumably because African-American fund managers by definition

 are not otherwise capable of managing investments); and has aggressively defended her turf and

 position by threatening or filing ethics complaints against anyone advocating for such hiring.

        B.      The Scheme to Misappropriate BCA’s Proprietary FAIR Program

        48.     BCA, a new asset management company, founded by a Black male and Black

 female financial professionals, located in Newark, New Jersey, clearly fell into the “not one of

 us” category among this closed club. However, it was not deterred. Reaching out first to

 MacDonald in the spring of 2015, over lunch at PJ Clarke’s in midtown Manhattan, Walthour

 briefed him on BCA’s FAIR program and business plan generally with a PowerPoint overview to

 assist. Realizing the great potential and perfect timing, MacDonald directed Walthour to

 McDonough directly. McDonough, briefed by MacDonald, responded immediately.

        49.     McDonough worked to induce reliance and trust from BCA from the start. On

 May 27, 2015, Walthour emailed McDonough the same presentation he had shown to

 MacDonald, and Walthour and McDonough met on or about June 5, 2015 in Trenton, New

 Jersey to discuss the opportunity. At that meeting, Walthour again presented in broad strokes

 BCA’s FAIR program and business plan aided by the same basic PowerPoint. He explained how

 the FAIR program would work and the enormous time, research, and analysis that had been




                                                     13
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 14 of 102 PageID: 567




 devoted to developing the program. Most important to McDonough, Walthour explained that the

 FAIR program was ready now – a “turnkey” solution to the DOI’s (and McDonough’s) high-

 profile problem.

        50.     From the start, McDonough expressed an unequivocal and enthusiastic interest in

 the FAIR program and business plan, and BCA the firm. He expressed the unreserved view that

 this was the perfect solution at the perfect time (for the DOI and him personally), that the DOI

 wanted to pursue the program with its creator BCA as Walthour was proposing, and that they

 wanted to get it implemented by year-end. But that was not all. McDonough further represented

 that he loved the concept so much, he wanted the DOI to not just be the anchor investor in the

 investment platform, but also be a 10% owner in the platform itself alongside BCA.

        51.     During these early discussions, and for months to follow, McDonough and

 MacDonald assured BCA that they personally were committed to investing approximately $500

 million with the Company, and that securing the SIC’s approval for the BCA mandate was a

 formality as the FAIR program was badly needed and the SIC had approved 100% of proposed

 investments in recent history. Accordingly, McDonough directed Walthour to immediately

 begin preparing a term sheet, and further informed him that the DOI would direct its outside

 consultant Cliffwater to immediately begin the formal due diligence required under New Jersey

 law. He instructed BCA to begin providing that due diligence as quickly as possible, which

 BCA began doing by the end of June.

        52.     Among those who would be intimately involved in Cliffwater’s due diligence

 investigation was Daniel Stern. Prior to joining Cliffwater, Stern had been a director at

 BlackRock in its Fund of Funds division, a direct competitor and target of BCA’s FAIR

 program. Stern remained in regular contact with his former firm, solicited and attempted to




                                                     14
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 15 of 102 PageID: 568




 broker transactions with them, and consulted on matters for them. At set forth more fully below,

 during the period while Cliffwater was ostensibly acting as the DOI’s due diligence consultant

 regarding BCA, Stern was actively pursuing BlackRock to do the same deal as a joint venture

 with Cliffwater.

        53.     From almost the start, McDonough and Walthour discussed the need for BCA to

 immediately prepare for a year-end launch. And BCA immediately began doing just that. In

 early July, BCA began building out its investment platform and infrastructure necessary to

 launch the FAIR program and business plan. It prepared the legal, operational, advisory,

 transactional and other infrastructures the business would require; began interviewing and hiring

 personnel to fill those positions; and secured office space in Manhattan for those personnel to

 work. By the first week of August, BCA had retained outside counsel Greenburg Trauig;

 established an advisory board, including defendant Walsh; completed their CIO and COO

 searches and identified their preferred candidates; hired necessary investment professionals; and

 identified and begun discussions with industry vendors to provide middle and back office

 operations as well as due diligence on investments.

        54.     One part of the business plan that McDonough did not want BCA to begin

 implementing, however, was the plan to partner with a large financial institution. McDonough

 expressed his strong preference that BCA not pursue a partner at that time, relaying that he

 wanted New Jersey to be BCA’s exclusive anchor investor and partner at inception so that they

 could share exclusively the positive publicity and “first mover” credit. Given McDonough’s

 apparent firm commitment and enthusiasm, and strong opposition to a financial institution

 joining at that time, Walthour agreed to exclusivity with the DOI.




                                                       15
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 16 of 102 PageID: 569




        55.     Walthour, however, had been misled. In truth, McDonough had no intention of

 doing the FAIR program with BCA unless he had no other choice. He knew, as he would admit

 to Walthour almost a year later, that the DOI would not want to have money managed by a firm

 founded and run by a Black male and female. This was simply not the kind of firm the DOI had

 entertained doing business with since he joined the DOI. BCA was not “one of us.” Not part of

 the club and could not make a contribution to the club in the way of job opportunities or

 assistance for departing staff members that larger firms routinely provided. And certainly BCA

 was not part of the old-line, “old-boy” political and Wall Street establishment upon which the

 network of patronage and “pay-to-play” was based.

        56.     McDonough knew the racial barriers to approving BCA, but nevertheless made

 representations to induce BCA into exclusive partnership with the DOI. He encouraged BCA to

 forego other risk mitigating alternatives to self-funding, and to commit substantial resources that

 would leave BCA vulnerable and defenseless if and when no deal materialized. Most important,

 McDonough induced BCA to open its kimono, share all of its proprietary FAIR program and

 business plan information, and hand DOI all the keys necessary to execute the program and plan

 with a different partner who was “one of us,” and a member of the exclusive “old-boy” and “pay-

 to-play” network of financial services professionals.

        57.     Defendant Walsh too was involved from the start. Walsh was a close personal

 friend of McDonough and MacDonald from his time at DOI where he supervised both. He

 resided with MacDonald for extended periods when he returned to New Jersey to pursue

 employment and investment opportunities, including during the 2015-2016 period at issue here.

 Walsh also knew Walthour, and presented himself to Walthour as someone who was excited

 about the innovation that he and Pickett had created and who could advise BCA in its




                                                      16
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 17 of 102 PageID: 570




 negotiations with the DOI. Based on those representations, Walthour added Walsh to BCA’s

 advisory board, and involved him in every aspect of business planning, vendor selection,

 employee hiring, due diligence, and discussions with the DOI.

          58.   What Walsh did not tell Walthour was that based on his experience and

 discussions with McDonough and MacDonald and others, he knew there was no chance of the

 DOI ever consummating the contemplated deal with BCA. Walsh fully understood, but

 concealed from and misrepresented to Walthour, that the DOI would work with BCA only as

 long as necessary to divert the FAIR program and business plan to an established “old-boy” Wall

 Street firm. Moreover, he had full knowledge of BlackRock’s activities with the DOI through

 his relationship with BlackRock representative Donald Perrault, McDonough, and MacDonald.

 Walsh nevertheless supported the false narrative BCA had been fed through McDonough

 because his access to the deal intelligence and due diligence secured his membership in the “old-

 boys” club and his continued loyalty to the “club” positioned him to trade on that valuable asset

 later.

          59.   At the time, Walsh had reached the end of his post-DOI mandatory “cooling-off”

 period, had left his job at real estate organization GAW Capital, and planned to begin cashing in

 on his DOI relationships, particularly McDonough and MacDonald, by brokering deals between

 the DOI and the usual suspects of “old-boy” Wall Street firms and people that the DOI chose to

 deal with. Walsh knew that BlackRock, with whom he also had a close relationship and had

 awarded billions in assets through, among others, account representative, Donald Perrault, would

 be a natural fit to execute BCA’s FAIR program and would value those who could assist it in

 securing that opportunity.




                                                     17
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 18 of 102 PageID: 571




        60.      Moreover, simultaneously with his work with BCA, Walsh was illegally working

 as an undisclosed third-party marketer to former Blackstone senior managing director, Douglas

 Ostrover, who had left Blackstone in 2015 and started the investment firm Owl Rock. Owl Rock

 wanted New Jersey to be one of the firm’s anchor investors, and had secretly retained Walsh to

 facilitate that investment, which was being quarterbacked at DOI by Walsh’s friend (and

 housemate during this period) MacDonald. Indeed, according to his LinkedIn profile, in 2015

 Walsh had not just been retained, but was fully employed by Owl Rock although this was never

 publicly disclosed until months later because it violated New Jersey law and or pension

 regulations, as did McDonough’s and MacDonald’s failure to disclose his efforts to secure the

 $600 million DOI investment for Owl Rock during this period, and it would make it more

 difficult for his close friend and housemate MacDonald to approve a $600 million investment to

 his new firm.

        61.      Unaware of any of this, Walthour and BCA believed incorrectly that progress on

 the anticipated deal was continuing apace and on schedule throughout the summer, fall, and early

 winter. During this period, McDonough and Cliffwater on his behalf requested and were

 provided unusually broad and unprecedented access to BCA’s proprietary FAIR program

 materials. This included not just the topline conclusions comprising the program and business

 plan itself, but all the underlying proprietary research that led to that program and plan, and the

 proprietary research on how to execute the plan, including the criteria developed to identify fund

 managers, the preliminary lists of fund managers who met that criteria, the initial list of pensions

 to target for investment, and the detailed plans to slash vendor costs. In short, DOI and

 Cliffwater were given the benefit of a virtual Ph.D. education in the FAIR program and business

 plan as part of the purported due diligence process into a deal with BCA.




                                                      18
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 19 of 102 PageID: 572




        62.     Walsh was also intimately involved in this process from both sides, consulting

 with Walthour on the one hand while at the same time regularly meeting and discussing the

 matter with McDonough, MacDonald, Rosenstock, Stern, and others from Cliffwater as well, all

 of whom could contribute to him securing a $600 million anchor investment in Owl Rock and

 attracting even more investments thereafter.

        63.     Early on in the due diligence process, Walthour requested that the DOI execute a

 non-disclosure agreement to ensure the confidentiality of the materials BCA was providing.

 McDonough and MacDonald, however, informed Walthour that signing an NDA would

 dramatically slow down the process as the agreement would need to be reviewed and approved

 by counsel and others at the DOI. McDonough represented to Walthour that no such agreement

 was necessary because DOI employees were already statutorily bound to maintain all the

 information they received confidential under New Jersey Conflicts of Interest Law (N.J.S.A.

 52:13D-12 et seq.) and the Uniform Ethics Code which states:

        In the exercise of an employee’s duties, an individual may be provided confidential
        information supplied by brokerage firms, banks, corporations or others with whom the
        Division transacts business. The information may or may not be designated as
        confidential, but the employee should treat all information that is not publicly available as
        confidential. In addition, investments under consideration, recent investment decisions,
        and non-public information about the portfolios under management (including individual
        investments) should be treated as confidential information. The employee may not
        disclose such information to any person outside the Division and should limit such
        disclosure within the Division only to those persons who need to know such information
        in keeping with their responsibilities within the Division. No employee, nor any other
        person through the employee, may use such confidential information for personal or
        financial advantage.

        64.     He also represented that Cliffwater likewise was contractually bound to

 confidentiality with respect to information it received in its capacity as the DOI’s statutory

 outside consultant and that this confidentiality extended to BCA as a third-party beneficiary.




                                                      19
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 20 of 102 PageID: 573




 Moreover, Cliffwater explicitly represented to BCA that all materials it received from BCA

 would be treated confidentially.

        65.     Although BCA accepted these representations and considered them binding, it

 nevertheless prominently marked “confidential” on documents provided in due diligence and

 indicated that those documents contained proprietary information that could not be used or

 disseminated without BCA’s written consent. Particularly sensitive documents were

 watermarked. In addition, BCA included notifications in its emails transmitting such documents

 and particular documents themselves stating:

                CONFIDENTIALITY AND SECURITY NOTICE: This e-
                mail, including any attachments, may contain confidential and
                proprietary information and may be legally privileged or
                otherwise protected by law. It is not an advertisement nor is it
                intended for public use or dissemination. It may be read and
                used solely by the intended recipient(s), and any review,
                use or dissemination, distribution or copying by others is
                strictly prohibited. It may not be used in whole or in part
                without written consent of this firm.

        66.     Relying on McDonough’s and MacDonald’s representations, and BCA’s own

 precautions, BCA continued to provide DOI and Cliffwater unfettered access to its proprietary

 FAIR program and business plan as well as the financial projections, business and headcounts

 budgets, calculation formulas and various critical methodologies, raw underlying data and

 analysis, criteria for selecting fund managers, lists of pre-targeted fund managers, lists of

 targeted investors, and critical vendor pricing models and other information. The highly

 intrusive due diligence investigation exceeded by orders of magnitude what Walthour and Pickett

 had ever seen before in their 25 year careers and what the DOI had otherwise done for similarly

 situated investments.

        67.     After initially exchanging terms sheets in June at McDonough’s instruction, the

 parties came to agreement on basic terms in short order, including the following:


                                                       20
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 21 of 102 PageID: 574




                 minimum of $500,000,000 in capital commitments from DOI;

                 10% DOI share of the gross management fee revenue; and

                 management fee of 0.75% on committed capital contributions.

        68.       The due diligence efforts intensified exponentially toward the end of the year as

 BCA assumed the parties were pressing to an anticipated January deal. In fact, throughout this

 period, McDonough and MacDonald falsely assured BCA that they were on-track to present and

 secure SIC approval of the investment mandate at the January 27, 2016 SIC meetings.

        69.       However, as Cliffwater and the DOI finished their download and education on

 BCA’s FAIR program and business plan, their actions began to evidence a different intent. For

 example, McDonough inexplicably deflected repeated requests from Walthour for customary

 “meet and greets” between BCA as a fund manager being proposed to the SIC and the SIC

 members. Instead, after repeated requests from Walthour, McDonough agreed only to set up a

 meeting in October with the chair of the committee, Thomas Byrne, who had been recently

 appointed after the prior chair left to work on Governor Christie’s presidential campaign. But

 McDonough continued to avoid introductions to other members of the committee. McDonough

 sought to avoid these introductions because he had no intention of presenting BCA to the SIC,

 knew it would not be well received, and feared it might contaminate his efforts to go forward

 with the FAIR program with a different firm.

        70.       On December 11, 2015, noticing that the pace of communications had slowed,

 Walthour followed-up with the DOI and Cliffwater to ask whether they needed anything further

 from BCA in advance of the SIC meeting. McDonough replied that they had “everything they

 needed, absent terms,” even though they had been working on a term sheet since June and had

 exchanged another revised version of the term sheet just a few days before on December 7, 2015.




                                                       21
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 22 of 102 PageID: 575




         71.    On December 15, 2015, McDonough sent back “comments” to the long existent

 draft term sheet. BCA was shocked by the revisions which gutted the terms that were previously

 discussed and agreed, and inserted terms utterly inconsistent with those prior discussions,

 industry standards, and basic commercial fairness and reasonableness. There was also a marked

 change in tone in McDonough’s communication. Gone was the solicitous, enthusiastic, and

 eager tone of partnership, replaced by that of an aggressive and adversarial counter-party

 seemingly intent on demoralizing BCA’s principals, disrespecting their work, and devaluing

 their business in such a way as to force the firm to abandon the negotiations, thereby scuttling a

 deal.

         72.    Around this same time, the DOI informed BCA for the first time (in the more than

 six months of negotiations with the DOI) that BCA was required to undergo an ethics review due

 to Walthour’s role as a former consultant at Cliffwater and the involvement of Walsh on BCA’s

 advisory board, despite the fact that Walthour and Walsh were both well outside their ethics

 related time restrictions, and Walsh had no discretionary role in BCA’s business. Nevertheless,

 McDonough would later inform BCA that the ethics committee mandated that Walsh be

 removed from BCA’s advisory board and BCA complied.

         73.    In fact, no ethics review was ever required or conducted and no such ethics

 mandate was ever issued. In response to Walthour’s subsequent inquiries for a copy of the

 aforementioned ethics mandate, members of the DOI represented to Walthour, in 2019, that none

 existed. Rather, the entire process was ginned up by McDonough and the DOI as a pretext to

 stall so McDonough, MacDonald, Walsh, and Cliffwater had more time to find a replacement.

 By contrast, no ethics issues were raised, no ethics review was conducted, and no ethics

 problems were identified in connection with the DOI’s far more significant mandate to Owl




                                                      22
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 23 of 102 PageID: 576




 Rock, despite the fact that Walsh was employed by Owl Rock in a senior (and discretionary) role

 at the time of the DOI’s approval.

        74.     Echoing the DOI’s systemic bias, at or about the same time, on cue, DOI

 employee, Samantha Rosenstock, who then served as the head of Alternative Investments, began

 raising internally a phalanx of pretextual issues and objections to the BCA investment, including

 explicitly that DOI should instead pursue the opportunity with an established old-boy Wall Street

 firm instead, which McDonough later admitted was because she was potentially looking for a job

 and BlackRock could be more helpful to her given the firm’s vast reach and relationships. She

 did so internally while duplicitously assuring Walthour -- just like McDouough and MacDonald -

 - of the DOI’s absolute commitment to advancing “rising minority stars” in fund management

 and her and the department’s commitment to proceeding with BCA. None of these assurances or

 messages were true.

        75.     As was always intended, when McDonough, MacDonald, and Rosenstock had

 extracted what they needed to pursue the FAIR program without BCA, they immediately began

 searching for a replacement firm, working with Cliffwater and Walsh to do so, all while saying

 otherwise to BCA to ensure it remained their captive asset, did not go public about the abuse, or

 take the program to another anchor investor and become the “first mover.”

        76.     Consistent with this intent, during this same period, the DOI ignored BCA’s

 repeated requests to see and comment on Cliffwater’s due diligence analysis of BCA and the

 FAIR program and business plan. For example, on January 5, 2016, just weeks before he had

 been told that the BCA investment would be presented to the SIC committee for approval,

 Walthour called Cliffwater to inquire about the lack of communication leading up to the

 scheduled committee meetings and again ask if there was anything BCA could do to move




                                                     23
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 24 of 102 PageID: 577




 forward. It was then for the first time that anyone disclosed, seemingly inadvertently, that

 Cliffwater was reaching out to others “who do this” to consider as well.

         77.    Walthour replied that BCA had performed many months of market research,

 interviewed dozens of plan sponsors, and not found a remotely similar business model, and

 certainly not one supported by the amount of proprietary due diligence, analysis, and planning.

 In response, Cliffwater suggested that other options included New Jersey and Cliffwater doing

 the plan themselves. It did not disclose that Stern was actively pursuing BlackRock to be part of

 the deal. Alarmed, Walthour responded that he did not see how the DOI’s limited resources

 would permit it to do the program itself even with a consultant like Cliffwater. More important,

 Walthour strongly expressed his objection to them proceeding with a concept that BCA had

 developed, based on proprietary information BCA had shared as part of an agreed joint venture

 intended to be a “first mover,” and which had been shared based on assurances that the

 information would be kept confidential.

         78.    Cliffwater, McDonough, and McDonald all attempted to allay Walthour’s

 concerns, falsely assuring Walthour that the DOI was not deviating from their agreed upon plan

 and had not and would not share BCA’s proprietary information with any other firm, nor use it to

 do a deal without BCA. Indeed, BCA had created a complete roll-out plan including media

 opportunities and communications with the investment manager community, and McDonough

 assured BCA that it was still his intent to follow the 120-day plan. These representations were

 materially false and misleading because, in fact, using BCA’s proprietary information to

 implement the FAIR program with another firm was exactly the plan they were pursuing at the

 time.




                                                     24
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 25 of 102 PageID: 578




        79.     As part of this deception, BCA was denied access to the presentation materials

 prepared for the SIC meeting at the end of January. To the contrary, McDonough instead

 directed BCA to continue to provide all its materials to Cliffwater to prepare the presentation

 materials. Thereafter, McDonough refused to share the presentation materials Cliffwater had

 purportedly prepared, other than to summarize what he described as the main “high level” points,

 none of which had to do with BCA.

        80.     In the complex and fluid situation in which the DOI was operating, McDonough

 was not certain precisely what path he would take to ultimately redirect the FAIR program

 opportunity to a different firm, or when that firm might be located. Accordingly, before that

 issue was resolved he wanted to avoid any record that the committee was aware the FAIR

 program had been introduced by a minority founded and run firm, and to focus it on benefits of

 the FAIR program as an investment model alone. For that purpose, he had the audacity to ask

 BCA to provide generic education materials so that he could brief the SIC on the merits of FAIR,

 but not use materials identifying BCA.

        81.     Unaware and unsuspecting of this reality, Walthour continued reaching out to

 DOI and Cliffwater as the SIC meeting approached without receiving any meaningful responses.

 Ultimately, Walthour was left to do nothing but to send a January 26, 2016 email to McDonough

 wishing him luck in the next day’s investment presentation Walthour still thought was scheduled

 to happen the next day. He got no response and heard nothing after the SIC meetings concluded.

 When he inquired about what had transpired, McDonough misrepresented to him that the

 purportedly scheduled presentation had not occurred because the agenda was too crowded.

 McDonough informed Walthour that the next SIC meeting was in March.




                                                     25
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 26 of 102 PageID: 579




        C.      The BlackRock Handoff

        82.     Unbeknownst to BCA, during the month immediately preceding the purported

 SIC meeting, the DOI, Cliffwater, and Walsh were actively preparing for a search to replace

 BCA. This process began in earnest after the January 2016 SIC meeting.

        83.     During the months following the January 2016 SIC meeting, BCA heard virtually

 nothing from the DOI or Cliffwater, except for limited requests for information about hedge

 funds and managed accounts generally, as well as requests for specific details about the FAIR

 program and business plan, including the BCA criteria for identifying potential account

 managers and an updated list of those they had already identified.

        84.     For example, in and around February 3 and 4, 2016, McDonough asked Walthour

 to provide information about hedge funds operating in New Jersey and then information about

 their returns and cost performance, which Walthour provided. On March 1, 2016, McDonough

 asked Walthour for a “basic primer” and background materials on managed accounts. And on

 April 6, 2016, Walthour sent the DOI and Cliffwater, including Stern, an updated list of

 managers with whom BCA had already negotiated proposed terms for the anticipated launch of

 the FAIR program.

        85.     Although Walthour still mistakenly believed this information was being used to

 secure SIC approval of the agreed upon BCA mandate, in truth the DOI and Cliffwater were

 further bleeding BCA of proprietary information to be used to implement the FAIR program with

 a different fund. Beginning in and around January and February, Cliffwater and the DOI had

 begun soliciting proposals from other firms to implement the FAIR program, with significant

 support and assistance from Walsh. The leading candidate in that process was BlackRock,

 especially as MacDonald and other DOI staffers were preparing to exit the DOI with an

 administration transition underway, and they sought currency with the super-connected and


                                                     26
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 27 of 102 PageID: 580




 influential BlackRock. Walsh first mentioned this to Walthour on a phone call in April 2016

 wherein he causally related that “NJ is negotiating with someone very, very big” to do the FAIR

 program. Of course, Walsh knew the firm was BlackRock, but failed to disclose the fact to

 Walthour and said just enough to deflect suspicion from him when the opportunity was diverted.

        86.     Cliffwater’s Stern was a former BlackRock Fund of Funds director, maintained

 close ties with his prior firm, and was actively seeking to broker deals between his clients and his

 former firm, including a joint venture based on the FAIR program, which would benefit him

 directly. Stern’s efforts to generate business from BlackRock were particularly important during

 this period as Cliffwater was experiencing significant financial difficulties and was at risk of

 failure. Several of its most lucrative pension accounts had terminated its services and efforts to

 develop an asset management business were unwound due to dismally poor performance.

        87.     Walthour received a call from a senior asset management marketer around this

 time who reported that “I just had lunch with Daniel and you need to be careful. He is not your

 friend, Jake” because Stern had been disparaging BCA despite the fact he ostensibly supported a

 deal between DOI and BCA. Shortly thereafter, Walthour invited Stern to lunch at the Monkey

 Bar in midtown Manhattan. Over lunch Stern arrogantly admitted that, “New Jersey doesn’t

 need you. We can do this. If we can just get BlackRock to return a damn phone call, we

 wouldn’t be having this conversation.”

        88.     Walsh, in turn, had a close personal and business relationship with BlackRock

 account representative Donald Perrault, who he worked with extensively while he was still at the

 DOI. Walsh was secretly working for Owl Rock attempting to expedite its efforts to secure a

 $600 million anchor investment from the DOI for its first fund launch. Walsh was expediting




                                                      27
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 28 of 102 PageID: 581




 that effort through his close relationship with his (then housemate) MacDonald who was

 overseeing the due diligence and consideration of the proposed Owl Rock investment.

        89.     For Walsh, the confluence of events was potentially life changing. By assisting

 MacDonald and the DOI in securing BlackRock to implement the FAIR program, Walsh hoped

 to enhance his ability to successfully deliver the DOI investment in Owl Rock, provide an

 opportunity for Stern and Cliffwater to work with BlackRock on its own FAIR program, and

 secure in exchange investments and investment recommendations from BlackRock and

 Cliffwater, which he would all ultimately accomplish.

        90.     During this period, neither Walsh nor Owl Rock disclosed, as they were legally

 required to, Walsh’s employment with or work before the DOI on behalf of Owl Rock. Nor did

 Walsh disclose his work adverse to BCA with whom he was still an advisor. Nevertheless,

 Walsh kept Owl Rock apprised of every move, and his actions to broker a deal between the DOI

 and BlackRock using BCA’s FAIR program, was with the knowledge and direction of Owl Rock

 which sought to leverage the deal that Walsh was facilitating to negotiate an unprecedented $600

 million anchor investment from the DOI.

        91.     Stern, Walsh, Rosenstock, and McDonough had a thorough and intimate

 knowledge of BCA’s FAIR program from their deep involvement in the “due diligence”

 investigation that BCA had gone through. They used this knowledge to backchannel to

 BlackRock the details of the FAIR program, its origins, and its proprietary models to ensure that

 BlackRock had the inside track to be selected to replace BCA in an intentionally rigged search.

 From these discussions, BlackRock understood that the DOI had an investment model another

 firm had presented to them that they wished to pursue with a different firm; the essential




                                                     28
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 29 of 102 PageID: 582




 proprietary elements of that program; and the identity, background, and reasons the DOI did not

 want to proceed with BCA.

        92.     BlackRock was fully aware of the racist exploitation that was being perpetrated

 and that it was being offered the lucrative opportunity to participate in and benefit from. This

 was apparent from the background provided to it about the opportunity from Stern and Walsh,

 and certainly from the detailed proprietary information funneled to it. And it did not hesitate to

 participate in this shameful racist exploitation nonetheless.

        93.     This was no surprise because BlackRock has no genuine concern for such issues.

 Although BlackRock, like all corporations, proclaims publicly that it is committed to combating

 systemic racism and bias, its actions are limited to publicity campaigns that do not adversely

 affect its bottom-line. Indeed, while BlackRock issues wonderfully worded public statements,

 donates small fractions of its massive income and assets to appropriate causes, and otherwise

 fastidiously checks all necessary public relations boxes, African-Americans make up just 3% of

 its senior leadership and 6% of its board membership.

        94.     More telling, when managing the lucrative investment relationship with the DOI,

 it replaced a superlative African-American account representative with a white account

 representative, Walsh’s close friend Perrault, because it well knew and decided to pander to the

 DOI’s severe and notorious institutional racism. Even more telling still, it did not hesitate to use

 that relationship to exploit for its own benefit the proprietary sweat equity of a newly founded

 African-American firm when the DOI offered it the opportunity to do so. And most telling of

 all, while denying it ever intended to benefit from the racist abuse and unfair treatment of BCA

 when it agreed to manage this investment, it has taken no steps to remedy the wrong from which




                                                      29
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 30 of 102 PageID: 583




 it has and continues to greatly benefit from when those wrongs became public and later when

 this case was filed.

         95.     It was not until April 2016 that Walthour was informed by Walsh that the DOI

 intended to allocate BCA’s anticipated investment to “a very large,” Wall Street fund manager

 instead. The fund was later identified by others as BlackRock. Walthour was further informed

 that Stern at Cliffwater and Walsh were working to broker the deal with BlackRock, which was

 described as a “joint venture.”

         96.     In response, on April 23, 2016, Walthour emailed McDonough requesting a

 meeting to discuss the status of their deal. McDonough stalled, responding that he wanted to talk

 to MacDonald first and would get back to Walthour when he had done so and schedule a meeting

 at that time.

         97.     Having not heard anything five days later, Walthour sent a “smoke-out” letter to

 McDonough on April 28, 2016, declaring that BCA had honored its side of the bargain and was

 ready to proceed with the FAIR program with DOI:

                 We are ready to manage capital. There is no doubt that the benefit of time
                 has helped us prepare and we are in a stronger position than we were when
                 we first began our discussions in June 2015 -- almost 12 months ago.
                 Initially contemplating working with a “big brother” operating partner,
                 through your guidance we decided to remain independent and embarked
                 on a 9-month buildout of the organization. It has been tiring and
                 expensive but we did it! We believe the team is best in class, the selected
                 service providers are best in class and we are positioned to attract best in
                 class sub-advisors and investors.

                 What we are poised to do together is unique and the sooner we move
                 forward the greater the odds that we capture “first mover advantage” and
                 mutually profit from the unique business model. It is our hope that within
                 24-36 months the NJ share is meaningful and further contributes to
                 reducing the fees associated with implementing the alternatives program.

         98.     The next day, McDonough and MacDonald called Walthour and informed him

 that the DOI intended to invest the funds that were to be allocated to BCA with BlackRock


                                                      30
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 31 of 102 PageID: 584




 instead. McDonough would later attempt to excuse the betrayal by explicitly explaining, in utter

 contradiction to his previous months-long assurances, that the DOI was “not a fan of investing

 with women- and minority-owned firms,” that it would “be difficult to get Blueprint approved”

 for that reason, and that “[i]f the SIC knew Blueprint was a minority- owned firm, they would

 not approve.”

        99.      Walthour was further informed by then Cliffwater Managing Director, Pete

 Kelioutis, that Stern and Cliffwater were working to broker the deal with BlackRock, which was

 described as a “joint venture.” Kelioutis further informed Walthour that he received a surprise

 call from McDonough “out of the blue” to instruct him that BlackRock would receive the FAIR

 investment and to adjust their work accordingly. Kelioutis further explained that Walsh,

 MacDonald, McDonough, and Perrault were “drinking buddies” and had brokered the deal.

        100.     Over the course of the next several months, McDonough, MacDonald, Cliffwater,

 and Walsh worked with BlackRock to implement BCA’s FAIR program and business plan as a

 BlackRock platform. During this process, BlackRock learned in detail the nature and scope of

 BCA’s proprietary commercial information that formed the basis for the FAIR program, and

 appropriated it for its program. BlackRock even reached out to one of BCA’s key vendors to see

 if they could negotiate use of their services and deepen their understanding of BCA’s program,

 which further evidence their knowledge that the program originated with BCA and had access to

 their proprietary information.

        101.     On or about July 28, 2016, the DOI publicly announced its proposed BlackRock

 investment, which was identical to the program BCA had developed, shared with the DOI, and

 had been assured they would pursue together and would remain confidential. Remarkably, the

 DOI and BlackRock did not even change the name, announcing the managed fund program




                                                     31
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 32 of 102 PageID: 585




 would be called the “FAIR” program and it also adopted the same unique program

 characteristics.

         102.       On August 5, 2016, the SIC approved BlackRock’s FAIR program, with an initial

 $500 million investment and authority to invest an additional $500 million. At the same

 meeting, the SIC approved a $600 million commitment to Owl Rock, which had only been

 formed a few months earlier and had completed the due diligence and approval processes in

 record time for a new fund. Less than two weeks later, Owl Rock announced Walsh had been

 hired as a managing director responsible for securing outside limited partner investments. It did

 not disclose when he had been hired or that he had been working for them as an undisclosed third

 party marketer throughout Owl Rocks discussions with DOI.

 IV.     BCA Is Left for Dead, but Fights to Survive.

         103.       The radio silence BCA had experienced in the first four months of 2016 while the

 DOI, Cliffwater, and Walsh worked to replace BCA became even worse after McDonough

 admitted that the DOI was going to allocate BCA’s funds to BlackRock. Having extracted what

 it needed, denied BCA “first mover” status, sabotaged BCA’s ability to partner elsewhere, and

 induced BCA to make substantial infrastructure investments and financial commitments, the DOI

 left BCA for dead. BCA had served its purpose and was expected to realize it was not welcome

 at the DOI.

         104.       Although BCA was not prepared to quit, it would be exceedingly difficult for it to

 survive without some anchor investment from the DOI. Based on McDonough’s

 misrepresentations and lies, his instruction to build out for a launch and not pursue other

 partners, BCA had informed the entire market that it intended to launch with the DOI as its

 anchor investor. It had made this a centerpiece of every investor solicitation it had, and it was

 the expectation for every investor who had made a conditional investment commitment. If BCA


                                                        32
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 33 of 102 PageID: 586




 never secured a DOI investment, its market credibility and credibility with other interested or

 committed investors would be destroyed. BCA’s only immediate means of salvaging its

 business was an alternative DOI investment.

        105.    Accordingly, with no choice and despite the egregious wrong that the DOI and

 McDonough had perpetrated, beginning immediately after his April 2016 conversation with

 McDonough and MacDonald, Walthour persistently, politely and professionally continued to

 pursue the DOI with regular overtures to McDonough about renewing their discussions and

 pursuing other opportunities. These overtures were callously ignored. McDonough fully

 understood the dire state that he had left BCA, its founders, its employees, and all their families

 by lying to, and exploiting, BCA for his own enrichment and advancement. And the palpable

 indifference, hostility, and disregard McDonough would consistently exhibit going forward in

 response to Walthour’s persistent and polite pleas for an opportunity to save his firm was a

 reflection of the deep-seated contempt in which he and the DOI held minorities, particularly

 BCA who had not accepted its fate and continued to press the DOI to rectify the injustice it had

 suffered.

        106.    For example, in early May 2016, Walthour politely and professionally requested a

 meeting with McDonough, but was told he was gone for the rest of the month on vacation and

 would return after Memorial Day. After Memorial Day, Walthour followed up again but was

 told there was nothing to discuss but to “stay tuned.” After hearing nothing further for over

 another month, Walthour again politely and professionally reached out and proposed an

 alternative investment idea, but he was again ignored.

        107.    The message was clear. BCA needed to understand its place, understand it had no

 standing with DOI, and understand it would not be dealt with. But Walthour refused to accept




                                                      33
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 34 of 102 PageID: 587




 the unacceptable and persisted over the summer. Finally, McDonough responded by bluntly and

 candidly stating that there was nothing he or the DOI thought BCA could do irrespective of how

 attractive their investment ideas were or how low their costs: “From my perspective, fees are not

 going to be the reason we do or do not get something done. It is about finding areas where you

 have something to offer where we have a need.” In sum, to the DOI there was not a single DOI

 “need” for which BCA “had something to offer.”

         108.      Remarkably, the DOI’s view that there was no “need” for which BCA “had

 something to offer” extended to the FAIR program it had built. When the approval of the

 BlackRock FAIR program was announced in July 2016, Walthour again politely and

 professionally suggested to McDonough that BCA could participate in the investment program

 (it developed) and that there were advantages to it doing so. He was ignored. He followed up a

 week later. He was ignored again.

           A.       BCA Appeals For a Remedy
         109.      No matter how clear McDonough and the DOI made their view that BCA was an

 unacceptable “other” to them, BCA refused to accept that obviously racist and unfair message.

 Instead, Walthour requested another meeting with SIC Chairman Byrne. After Byrne heard what

 had happened to BCA, he acknowledged that this “doesn’t smell right” and indicated he would

 “look into it.”

         110.      Walthour also reached out to New Jersey Senator Cory Booker, New Jersey’s first

 Black Senator and an advocate for minority businesses. Senator Booker’s State Director and

 now Governor Murphy’s Chief of Staff, George Helmy, immediately got involved. Walthour

 sent Helmy emails with pertinent information detailing the injustice that BCA had experienced.

 The culmination of Walthour’s e-mails and phone calls with Helmy was a meeting in Princeton




                                                      34
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 35 of 102 PageID: 588




 between Helmy and Byrne. Helmy reported to Walthour following the meeting that he and Tom

 Byrne agreed that “this has to get fixed.”

        111.     But Byrne’s intervention was met with pretext. Although McDonough assured

 Byrne that he would make sure BCA received an opportunity to manage DOI funds, he had no

 intention of providing any realistic opportunity. To the contrary, he and the DOI staff would

 simply use the opportunity to heap further abuse on Walthour and BCA and teach the “uppity”

 firm its place. In an August 25, 2016 meeting precipitated by Byrne, McDonough begrudgingly

 offered to give BCA another investment opportunity, noting that he might be able to “squeeze

 Blueprint through” under the radar after large BlackRock and Owl Rock investments. But in the

 same breath told him, “we are not going to make this easy on you.” He also made clear that if

 Walthour complained to Byrne or anyone else again, McDonough would ensure that BCA was

 never presented to the SIC for any approval.

          B.      The DOI Teaches “Uppity” BCA Its Place.
        112.     As he had plainly signaled in their August 25th meeting, and consistent with the

 BCA treatment to that time, McDonough never intended to present a real opportunity to BCA.

 Rather, the plan was to drive BCA away with an interminable series of delays, hoop jumps,

 manufactured legal and administrative issues, and minutia. For example, right out of the box,

 McDonough raised a perceived roadblock to even beginning: the DOI’s regulatory limit on

 investments constituting more than 20% of a funds invested capital. This perceived roadblock

 was based on a never before articulated construction of the regulations that ignored the other

 assets in the actual fund into which BCA would invest the DOI and other investor’s funds from

 its platform.

        113.     When Walthour argued that McDonough’s construction was inconsistent with the

 plain language of the statute, McDonough misrepresented that the State Attorney General’s



                                                      35
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 36 of 102 PageID: 589




 Officer shared his view, when, in fact, they had never taken any such view, he had never asked

 them for their view, he did not himself believe his proffered view, and the DOI had never before

 taken that view. Indeed, during the seven months in which he enthusiastically and

 unconditionally touted the DOI’s commitment to investing in and co-owning the BCA

 investment platform, not once did he even raise this issue, let alone this interpretation.

        114.    For almost a month thereafter, McDonough ignored Walthour’s responses and

 follow-ups. Then in response to another Walthour follow-up, McDonough switched to a new set

 of pretextual hurdles, providing a host of detailed questions concerning BCA’s projected non-

 investment related costs (i.e. general administrative overhead) along with a detailed electronic

 template through which he instructed BCA to respond for hypothetical investments of various

 sizes. He also instructed BCA to provide a new due diligence questionnaire and updates of the

 due diligence documents they had previously sent to Cliffwater during the prior year’s due

 diligence. Although these requests were made in bad faith and clearly designed to burden BCA,

 stall progress, and encourage BCA to disengage, five days later Walthour submitted the

 requested materials without complaint.

        115.    Approximately a month later, McDonough abruptly cancelled a meeting with

 Walthour and Cliffwater that was supposed to begin moving the process forward, and this

 cancellation was preceded and followed by the DOI staff repeatedly canceling calls and

 meetings, many times after Walthour had already traveled to Trenton.

        116.    After Walthour persistently and professionally followed-up to reschedule these

 necessary meetings, McDonough agreed to meet on December 7, 2016, months after the process

 was supposed to have begun and almost 18-months after he had first met with BCA and assured

 them that the DOI wanted to invest and partner with them. During that meeting, McDonough




                                                       36
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 37 of 102 PageID: 590




 again raised the regulatory 20% limit as a roadblock to proceeding, and asked BCA to establish

 that it had enough other investors who had funded or would fund so that his construction of the

 regulation would be satisfied. In addition to his bad faith construction of the regulatory

 requirement, McDonough’s position was antithetical to the entire premise of the investment from

 18-months earlier in which McDonough insisted that the DOI would be the only initial anchor

 investor on whom the additional investors would rely in funding their investments.

        117.    Then, a week later, McDonough sent Walthour new deal terms, which included an

 utterly non-market, non-commercial fee structure. Those bad faith terms included a fee rate

 grossly below what was paid anywhere else in the market and what the DOI was paying in any

 similarly situated deals. Among other things, McDonough proposed that (a) the fees would be

 40% below the lowest fees otherwise charged in the industry, previously offered to BCA, and

 provided to every other similarly situated DOI investment manager; (b) even worse, the fees

 would only be earned on DOI capital that BCA had actually invested and not DOI capital BCA

 committed for investment; and (c) worse still, even if the DOI never authorized BCA to invest a

 penny (and thus prevented BCA from earning any fees under (b)), the DOI nevertheless would

 be entitled to 10% of the investment platform’s gross revenues. These terms were utterly

 unreasonable, unlike anything customary in the industry, and materially and adversely different

 than the terms the DOI had on every other similarly situated investment.

        118.    When confronted with the grossly below market fee rate, McDonough offered the

 disingenuous and false claim that this was the same fee structure that managers like BlackRock

 were being paid in similar investment structures. This was demonstrably untrue. To the extent

 any DOI investment with BlackRock included a fee rate in this range, McDonough knew that it

 was a relationship pricing tied to other economics and the enormous amount of money the DOI




                                                      37
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 38 of 102 PageID: 591




 had allocated to BlackRock. Any such relationship pricing had no correlation to the deal

 McDonough was proposing for BCA. Indeed, were McDonough’s claim true, BlackRock would

 be in violation of every one of its most favored nation clauses in its innumerable investment

 management contracts. McDonough knew this was a disingenuous claim and that the fee

 structure was disparate and not commercially reasonable, and he knew Walthour knew this, but

 he did not care because his goal was to force BCA to abandon its pursuit of a DOI contract.

        119.    But BCA was determined not to be run out of town and, in non-metaphorical

 sense, run out of business by blatant racial bias, hostility, disregard, and disrespect. In addition,

 as a practical matter, the DOI had successfully disabled BCA’s ability for alternative self-help.

 It had severely impaired its market credibility, which would only get worse and solidify if BCA

 was chased away. It had induced it to assume substantial financial commitments. And it had

 usurped its chance to be a “first mover” with the unique investment model it had developed.

 Consequently, BCA was determined to proceed no matter what and force McDonough and the

 DOI to deal with it even if they did not want to do so.

        120.    On January 25, 2017, McDonough presented and the SIC approved a dramatically

 scaled down and less lucrative mandate for an investment with BCA, over 19 months after

 McDonough had first met with Walthour and expressed his commitment to invest with BCA by

 the end of 2015.

        C.      The DOI Defendants’ Discriminatory Refusal to Contract with BCA.

        121.    BCA prayed that the discrimination, hostility, and abuse would subside in the

 wake of the SIC approval, and that the parties could promptly proceed to contract and

 investment. But this would turn out not to be. The discrimination, hostility, and abuse just

 intensified. In the almost 4 years since the SIC approved BCA’s mandate, BCA has effectively




                                                       38
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 39 of 102 PageID: 592




 been denied a meaningful opportunity to actually invest DOI money and receive compensation

 for doing so.

        122.      Historically and during the period in question, other funds, like BlackRock and

 Owl Rock, quickly proceeded from SIC approval, to contract closing, and to investment within a

 few months. According to the DOI website, comparable funds typically close approximately 3.5

 months after SIC approval. In the case of Owl Rock, the timeline from approval though contract

 was approximately three months. BlackRock was the same. And the SIC approved the

 investment mandate for fund manager Crayhill, another startup fund in which DOI was the

 anchor investor, on the same day as BCA approval and it contractually closed on May 1, 2017.

        123.      In contrast, it would take 18 months for the DOI to approve and execute its

 contract with BCA after the SIC approved the investment mandate. This extended period does

 not include the almost year and a half during 2015 and 2016 where the DOI and Cliffwater

 conducted highly intrusive due diligence into BCA. This 18-month period was patently

 pretextual and discriminatory. McDonough and the DOI staff buried BCA in a blizzard of

 repetitive and immaterial due diligence, legal, and other administrative and bureaucratic requests,

 re-requests, follow-up requests, corrected requests, decisions, and changed decisions -- all

 typically punctuated by long periods of unexplained silent delay. These endless administrative

 machinations are unprecedented and unparalleled in DOI history and utterly disparate in

 comparison to the many other funds that the SIC approved after BCA and were operational

 within months.

        124.      For example, instead of closing on the mandate as soon as possible after the

 January SIC approval, McDonough and the DOI initially refused to even begin preparing

 contractual documents until BCA had secured investments from other investors on the renewed




                                                      39
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 40 of 102 PageID: 593




 bad faith pretext that its failure to do so would prohibit the DOI from allocating funds under the

 regulatory 20% limit. This was a demonstrably bad faith, non-commercial position to take, and

 one that the DOI had never taken with any other fund.

        125.    Indeed, it was directly contrary to the language of the applicable regs which

 explicitly provided that “investment made through separate accounts, funds-of-funds . . . cannot

 comprise more than 20 percent of any one investment manager’s total assets.” (emphasis

 added). This regulatory language plainly differentiates between the separate account or fund of

 funds by which “investments [are] made through” (BCA) and the “investment manager” actually

 responsible for investing those funds (the fund BCA selects). It is the latter’s “total assets” to

 which the 20% limit plainly applies, not the Fund of Funds or, in this case, BCA. The regulation

 cannot reasonably be read any other way. And certainly it could have been read to permit the

 investment, and had been historically, but in this instance the DOI applied a selective

 construction in order to block BCA’s ability to proceed. It did so even though it raised no such

 issue when it was enthusiastically assuring BCA in 2015 that it was committed to investing by

 year end in order to secure access to BCA’s proprietary FAIR information.

        126.     Contrary to this pretextual obstruction, in the normal course of the market, and

 in the normal course of DOI investments, the mandate is contractually executed with appropriate

 provisos for conditions precedent to performance, and then the commitment of the anchor client,

 in this case DOI, is used to trigger the previously secured commitments of the other interested

 investors. Indeed, from the beginning, the raison d’etre of the BCA/DOI discussions was that

 DOI would be the anchor investor. This expectation was the predicate upon which BCA had

 gone out and solicited other investors. The DOI’s stalling, obstructing, and refusing to proceed

 to contract unless other non-anchor investors invested first is nonsensical and intended to make,




                                                       40
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 41 of 102 PageID: 594




 as a practical matter, it impossible for BCA to ever actually successfully launch its approved

 mandate.

        127.    Nevertheless, in February and March 2017, immediately after the SIC had

 approved the BCA mandate and in response to BCA’s requests to contractually close the

 relationship, McDonough refused to “dedicate resources to the legal process” until BCA had

 demonstrated it had the requisite investors committed. This stalling tactic was repeated for

 months.

        128.    Six months later, on September 21, 2017, BCA had proceeded to prepare legal

 documents itself, and had somehow managed to execute investment commitments from the

 Chicago Police Union, which was not the intended anchor investor for the fund. Walthour

 reported on the development, explained that the Chicago Police Union’s counsel had carefully

 reviewed and negotiated the agreements, and begged McDonough to “expedite” the now 8-

 month old (dormant) DOI contractual review process. He pointed out the obvious in noting that

 now that another sophisticated investor with sophisticated counsel had already reviewed,

 negotiated, and executed investing documents, it should he easier for the DOI to complete its

 review. He also explained the harm the delays were inflicting on BCA’s credibility and ability to

 secure new investors, and reported that BCA had numerous high-conviction investment

 opportunities lined-up and ready to go as soon as the DOI could close on the contract.

        129.    Nevertheless, McDonough again refused to proceed until BCA demonstrated that

 other investors had already committed capital to an entity that the DOI was refusing to form:

 “might make sense for you to provide a fundraising update to Jessie. We have a full pipeline

 currently and where this will fall in terms of priorities will depend on where you are on




                                                     41
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 42 of 102 PageID: 595




 fundraising.” This was patently untrue. In fact, 12 investments approved by the SIC after BCA

 were legally reviewed before BCA’s contract.

        130.   During this period, the DOI also repeatedly made information requests that were

 pretextual and served no legitimate purpose. For example, in March 2018, requests were made

 for Sarbanes-Oxley documents even though the DOI knew that neither BCA nor any similarly

 situated funds were required to or did maintain and file such documents. DOI also asked for

 BCA’s detailed financial and accounting records, even though these records had nothing to do

 with the investment vehicles in which the DOI and BCA would be involved and were not sought

 from any other similarly situated fund with whom DOI invested.

        131.   In addition to these prolonged pretextual delays, and the reinforcing collateral

 impairment they caused, BCA’s credibility and reputation was further damaged by direct attacks

 by the DOI, particularly Rosenstock, widely disseminated to other market participants, including

 potential investors with whom BCA was actively in discussions. Among other attacks,

 Rosenstock regularly communicated to many market participants throughout 2018 that the BCA

 mandate would never be approved. Among others, she communicated this claim in 2018 to the

 Bank of New York, Connecticut Trust Funds, the State of Maryland, and the State of New York.

 Walsh personally reneged on a previously agreed investment in BCA because he said he had

 heard the same from Rosenstock. Stern also widely reported to Cliffwater’s clients during this

 period that “Blueprint should not be taken seriously,” had ongoing problems with New Jersey,

 and those problems were because BCA was a “bad actor.”

        132.   This defamatory and tortious misconduct had its intended effect. By way of

 example only, after BCA had begun advanced discussions with a large public trust, Rosenstock

 told the investment officer that the DOI would never invest in BCA and that Walthour and BCA




                                                    42
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 43 of 102 PageID: 596




 had a negative reputation in the industry and within the DOI. The public trust fund promptly

 terminated its due diligence. Cliffwater then immediately recommended that the trust fund

 invest with BlackRock instead. Another BCA investor substantially reduced his investment after

 Rosenstock reported that the DOI would never close a contract with BCA and was only

 “stringing it along.” Similarly, a vendor also curtailed its service contract with BCA after

 Rosenstock reported the same and warned about BCA’s ability to pay for the services the vendor

 was providing in advance.

        133.    Although McDonough, Rosenstock and others at the DOI expected their

 obstruction to drive BCA away, Walthour refused to allow BCA to be excluded. A year after the

 SIC had approved the mandate, Walthour emailed McDonough yet again (as always politely and

 professionally), “[i]ts hard to believe a year has expired since our approval. We are eager to start

 investing and assisting in market value-added diversifying investments.” The response to this

 polite and professional overture was another round of detailed regulatory quibbles and

 information requests.

        134.    Then on January 29, 2018, in an in-person meeting, Walthour once again

 provided a menu of alternative solutions to address all of the DOI’s regulatory and contractual

 roadblocks. Although not agreeing to these solutions, McDonough sought to scapegoat all

 responsibility for BCA’s plainly abusive treatment on Rosenstock, who he described as hostile to

 BCA. McDonough relayed that Rosenstock had been instructed to have no more involvement

 with the BCA mandate in an effort to resolve the problem, but that she had continued to interfere

 through surrogates. McDonough reported that they intended to again instruct her to stay out of

 the BCA process. A little over a month later, Rosenstock was fired.




                                                      43
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 44 of 102 PageID: 597




         135.    Although Rosenstock was central to the DOI’s blatant discriminatory treatment of

 BCA, her misconduct was representative of, and not an exception to, the DOI’s systemic

 prejudice against BCA that McDonough had previously acknowledged and for which he

 attempted to disclaim personal responsibility. But the undeniable fact is that McDonough was

 the head of the DOI, directly oversaw the entire BCA investment process, could not have been

 unaware of the abuse and disparate treatment, and could have stopped that abuse at any time.

 Contrary to his effort to deflect blame elsewhere, the facts compel the conclusion that this racist

 bias was systemic throughout the DOI and the ultimate responsibility (within the DOI) of

 McDonough.

         136.    Indeed, despite Rosenstock’s departure, the abusive treatment continued, with

 McDonough and the DOI continuing to raise pretextual hurdles to closing the contract,

 particularly by continually revising their construction of the 20% regulatory investment limit.

 For example, in the spring of 2018, on the seeming threshold of finally closing the contract, the

 DOI and its counsel manufactured a new regulatory metric, “assets under management,” that

 actually is found nowhere in the regulations. Nevertheless, this new 11th hour surprise ground

 the process to a halt just as it was about to close.

         137.    On March 1, 2018, Walthour, McDonough, and DOI’s counsel exchanged

 multiple emails on this point, and, among other things, Walthour called out the last minute

 material changed as inconsistent with the explicit regulatory language and clearly intended to

 delay the closing and jeopardize BCA ability to ever manage DOI funds:

         Perhaps we can also lean on you Jim to better understand why the “assets under
         management” language needs to be in this agreement. We have removed it to be
         consistent with the regs. The regs clearly use the term “assets.” Is there a legal basis for
         this or some other legal objective that NJ is trying to accomplish with its insertion?
         Many thanks in advance for your insights.




                                                        44
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 45 of 102 PageID: 598




        138.   Walthour was never given a response to his question. Instead, McDonough

 informed Walthour that he intended to present the issue to the Investment Policy Committee

 (“IPC”) in yet another administrative machination. Faced with yet another delay, Walthour

 politely and professionally responded:

        Thanks. A couple of questions. What is the earliest we can expect to resolve this? Can
        Blueprint submit a memo detailing its position on this issue?
        This policy is discriminatory in my view and prohibits 98% of women and minority
        owned firms from having the opportunity to manage assets for the State of NJ. As a
        matter of public policy it should be addressed on a broader basis and we would be happy
        to help get support among the appropriate people.

        139.   Walthour also raised the issue to Byrne:

        The continued maltreatment of Blueprint by certain staff has been shameful and
        unprofessional. Out of respect for Chris and recognition of his difficult position I
        held back in hopes that this would resolve and we could all move forward
        professionally and in the best interest of the fund. At this stage I am not sure.
        Our issues aside, this issue of the regs is about equal opportunity, fairness and
        public policy. I hope it is appropriate for you to hear me out on these.

        140.   At the time, Walthour’s co-founder Pickett expressed fear that even these

 extremely measured emails might prompt serious retaliation. Understandably, Walthour

 responded by making clear that they had been left with no choice and that “[e]ven slaves stood

 up for themselves”:

        Carrie,
        I understand your concern. The email is true and Tom has been a friend. Their
        conduct is a slap in the face to you, me and Tom. Chris is not demonstrating a willingness
        to make a decision and we cannot chance that he presents OUR case to the IPC. I need
        to make sure that WE are heard. If my relationship with Chris ends then it ends. I have
        been fair and supportive. They have fucked us. We just delivered a good idea. In the end,
        I’m trying to save our firm and not protect the irrational people occupying those seats.
        Even slaves stood up for themselves. Why are we so scared? We feed mouths and
        educate children of our employees. I owe this to them to not let us get screwed over. If
        they win we are done. Trust me.

        141.   Certain that McDonough intended to just present his adverse construction of the

 regulations, Walthour pressed aggressively for the opportunity to present BCA’s interpretation of



                                                     45
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 46 of 102 PageID: 599




 the regulations. And he did so. Nevertheless, McDonough reported that “the IPC directed us to

 continue to interpret the SIC regulation as we have been. I’m sorry it did not come out as you

 would have hoped. I would like to continue to work together to finalize the legal documentation,

 so we are in a position to fund once your asset level allows.” This was in direct contradiction to

 his previous statements that ultimately the interpretation of the regulations was his decision.

 Kelioutis, who attended the meeting by teleconference, would later tell Walthour that the issue

 was never even really discussed in the IPC meeting.

        142.    When BCA nevertheless indicated it intended to proceed, the DOI delayed

 exchanging the final drafts of the contracts for weeks, and then incredibly circulated “final”

 drafts that changed material contractual terms that the DOI had previously insisted be included,

 and which had consequently been incorporated into the contracts with other committed investors.

 Walthour complained to the DOI staff and lawyers without response. After still further silence

 and delay, he emailed McDonough:

        I hope you had a great vacation. I would like to catch up today. Our inability to close
        is starting to hurt our marketing efforts, harm our credibility with the manager
        community and drive up our legal costs significantly. As a potential owner of a portion
        of the economics, I am sure you understand why we are pressing to close. It’s hard to
        believe but we started this process on December 13th.
        There are a couple of business issues to review. First, the GP commit issue remains
        outstanding. Our counsel has indicated that the amount is not a legal issue. This is
        consistent with Rubin’s view expressed to us a few months back. We would like to
        understand the AG’s position and address it in the interest of moving forward. Second,
        the issue of negative consent was raised. We cannot agree to the proposed change. You
        specifically asked for this and it is now in our docs with a wide number of potential
        clients. It also has a significant impact on our regulatory filings which would not be good
        for the marketability of our business. Negative consent is a part of other transactions NJ
        has done so we would not be setting precedent or doing anything out of the ordinary.
        I am in DC but will make time to talk whenever it works for you.”

        143.    Weeks passed and still no closing was scheduled, causing Walthour to again

 email McDonough, “it feels like we are just dragging on. We sent legal opinion comments some




                                                      46
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 47 of 102 PageID: 600




 time ago. . . . There likely are no issues between us. Any insights you can give would be

 helpful.” Yet another month would pass before the closing took place.

        144.    Having absorbed all of the DOI contractual demands over the 18-months since

 SIC approval, the contract ultimately fulfilled McDonough’s 2016 promise that the DOI was

 going “to make it hard for you.” Thirty-four months had passed. Not only was it virtually

 impossible to sustain the business over an 18-month delay, the unprecedented, disparate, and

 punitive contract terms would continue to impede BCA as it finally launched. The fees had been

 reduced by 60% to far below market. The contract required DOI approval for any investment.

 Funds not invested earned no fees. And the DOI was entitled to a perpetual 10% share of gross

 revenues even if it never authorized the investment of a single dime.

        145.    These terms were unprecedented and grossly disparate. Indeed, Owl Rock and

 Crayhill who were very similarly situated funds to BCA and proceeded from SIC approval to

 investment within a few months, were paid market fee rates on committed capital as was

 standard, and not 40% discounted rates on invested capital, which was reserved exclusively for

 BCA. And neither were required to share a percentage of their revenue in perpetuity.

        146.    McDonough knew BCA’s terms were disparate, discriminatory, and

 uncommercial, but neither he nor the DOI considered BCA a “legitimate” market participant

 meriting commercial treatment. Indeed, this was precisely the message he wanted to send: the

 “uppity” firm was not welcome, would not be accepted, and should simply move on.

 Nevertheless, BCA refused to be forced out and looked to begin investing under the contract.

 V.     The DOI’s Discriminatory Refusal to Perform Its Contract and Retaliation.

        147.    Even after DOI and BCA finally executed the disparate, discriminatory contract,

 for the last 30 months the DOI has taken every step possible to frustrate BCA’s performance.

 McDonough, his successor Cory Amon, and the DOI staff have abused the right they had


                                                     47
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 48 of 102 PageID: 601




 imposed on BCA to approve every investment by ignoring or summarily rejecting virtually every

 investment proposed over this 30-month period.

        148.    The DOI has systematically rejected virtually every BCA investment proposal

 despite the fact that even before contract closing Walthour met with McDonough on multiple

 occasions to discuss some of these very investments, and McDonough never raised any difficulty

 or objection to any. To the contrary, in May 2018, McDonough approved of a proposed model

 portfolio including many of these or comparable investments and fund managers without

 challenge.

        149.    Further reflecting its bad faith, the DOI has persistently refused to even discuss

 the reasons for these rejections or the criteria by which they are evaluating the investments. It

 has also refused multiple requests to provide guidance on the investments it wants to target. The

 DOI has ignored numerous oral and written requests for meetings or calls to discuss these

 essential issues. Even worse, after Walthour raised this abusive treatment with the Governor’s

 office and then African-American community leaders, the DOI cutoff all communications of any

 kind and has utterly froze BCA out.

        150.    For example, BCA formally proposed investing $75 million in fund Capital

 Springs in July 2018, after having presented substantial investment analysis and due diligence to

 the DOI on the investment along with others during the 18-month period it took to close the

 contract. From July 2018 through November 2018, the DOI constructed roadblock after

 roadblock to approval. When the investment was initially proposed in July, the DOI objected to

 the fund manager’s standard investment fee structure. Then when BCA successfully (and

 surprisingly) managed to negotiate the change to the fee structure that the DOI had requested, the




                                                      48
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 49 of 102 PageID: 602




 DOI thereafter again rejected even that structure and insisted on yet another even more onerous

 structure.

         151.   In the midst of this summer period, McDonough announced he would be leaving

 the DOI at the end of July. Walthour immediately emailed McDonough’s designated

 replacement, Corey Amon: “I would like to talk sooner rather than later. We have a lot of risk

 here and are now backed into a corner with significant expenses, liabilities, and professional

 credibility at stake. We are in current due diligence with multiple institutions and we need to

 [k]now if this relationship is going to materialize for obvious reasons. I will make myself

 available when it works for you. Thank you and my sincerest apologies that this has ended up in

 your lap.” His overture was ignored.

         152.   Walthour followed-up again at the end of the month, again complaining that the

 DOI was making it impossible for BCA to perform the contract successfully and that this was a

 continuation of abuse that had begun three years earlier. In his email, he politely and

 professionally explained the usurpation of the FAIR program, the obstruction of the contract

 execution, the unreasonable restrictions on investments, the repeatedly changed terms,

 McDonough’s blame for such abuses on the staff, and the staff’s independent disparagement of

 BCA to the market and specific investors. He also explained that BCA had suffered significant

 harm as a result of this abuse and would continue to do so if it did not cease. He asked simply

 that Amon ensure that BCA be treated fairly, consistent with the treatment of other funds, and be

 given a fair opportunity to succeed.

         153.   He followed-up with another email addressing yet another newly minted

 construction of the regulatory “asset” limitation again being revived to block an investment:

         I have conducted a review of the memos (specifically, IPC memo B dated March 9, 2018)
         and email correspondence between NJ DOI, Gibbons, and Blueprint. The term



                                                     49
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 50 of 102 PageID: 603




        “discretionary assets under management” cannot be found in our records, nor do any BP
        professionals recall any mention of the term in correspondence, discussions, or document
        negotiation. The debate, memorialized by score of emails, memos, and our responses to
        specific questions, clearly frames the debate to be the use of the term “assets” or the use
        of the term “assets under management.” To modify the language . . . to now read
        “discretionary assets under management” puts these firms at a much steeper disadvantage
        and is emphatically inconsistent with Governor Murphy’s commitment to fairness and
        equal opportunity . . . To attempt to exclude other client assets from consideration that are
        classified identically to your own doesn’t make logical sense and I am certain that we
        agree that this was never the intent of any interpretation made by the IPC.

        154.    Walthour went on to request “that we be allowed to move forward with the

 express intent to comply with the terms outlined in the legal documents” which were “carefully

 negotiated” and for which there “is not a good faith basis to try to change now.”

        155.    Although Walthour prevailed in convincing Amon that BCA had sufficient assets

 to proceed with the Capital Spring investment, BCA was immediately faced with yet another

 condition from the DOI: a refusal to allow standard market fee splitting with the fund, despite the

 fact that Capital Spring was a premium fund manager, a leader in the space, had no trouble

 finding other investors, and had already granted the DOI the largest fee discount it had ever

 provided.

        156.    Based on the DOI’s systematic discriminatory withholding of investment

 approval and thus denial of fess to BCA, in October 2018, Walthour requested that the fee

 arrangement be modified “to achieve an appropriate level of economic fairness”:

                We have done our part throughout to support this relationship. Now we are
                addressing another set of employee-related delays and what appears to be a
                mandate change. We presented a number of actionable investment ideas in 2018,
                precleared each with the former Director and negotiated attractive economic terms
                on your behalf. Nevertheless, the Department has not acted upon any of these
                opportunities and after all this time, we have received zero in fees from the
                mandate. In summary, our mandate has been modified; the process by which we
                are expected to deploy capital has changed; the approval and documentation
                process has been subject to considerable delays and extensions; and key personnel
                at the Department have changed. The result has been that Blueprint has had to
                extend itself financially to accommodate an arrangement that we strongly believe
                is uneconomic, off-market and fundamentally inequitable. Accordingly, as noted


                                                     50
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 51 of 102 PageID: 604




                above, we propose to change our fee arrangement to 0.75% committed capital,
                effective immediately. It is our understanding that Alternative Investment
                Modification Procedures govern such changes and that notification is all that is
                necessary with the SIC. Hopefully, we mutually agree that Blueprint deserves to
                be compensated for three years of work and value brought to the Department as
                creator of the FAIR program. Further, that this change is a matter of formality.

 The request was ignored for almost two months, then summarily rejected without explanation.

        157.    On October 26, 2018, Walthour again urgently wrote Amon to report that the lack

 of investment from DOI was endangering BCA’s ability to survive: “it is important that I speak

 to one or both of you today. We have had two inquiries about the status of our relationship and

 the lack of investment funding – one a client and the other a press inquiry to our PR firm.”

        158.    The response incredibly was to blame BCA for the delays, prompting Walthour to

 write on November 13, 2018, “I am sorry to imply that this had been delayed on the part of BCA

 for as long as two months deserves a response. Below are the dates of emails, calls and meetings

 with your staff. We would be happy to provide details if necessary, for who was involved.” The

 list identified 28 separate communications from BCA attempting to move this investment

 forward between July and November 2018. Thereafter, BCA was forced to retain counsel to

 raise the issue with officials in Trenton.

        159.    Amon ultimately relented on the Capital Springs investment in response to the

 audit trail by Walthour which so clearly evidenced the DOI’s disparate and abusive treatment in

 connection with the proposed investment that they reluctantly relented and thereafter simply

 ignored or summarily rejected proposals.

        160.    In early 2019, BCA sent the DOI another investment proposal, this time for

 Cordiant, a manager invested in agricultural related debts. Without conducting any due

 diligence, the DOI summarily rejected the proposed investment on the putative basis that




                                                     51
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 52 of 102 PageID: 605




 members of the DOI had read negative articles about agricultural related investments, and thus

 the strategy was not of interest.

        161.    However, the rationale to reject Cordiant was merely a pretext to frustrate BCA’s

 performance of its investment agreement with the DOI, preclude BCA from investing the DOI’s

 committed capital, and earning returns on that capital. Indeed, just days after rejecting BCA’s

 proposed investment in Cordiant, on January 31, 2019, the DOI announced a $100 million

 commitment in Homestead Capital, an agricultural fund focused on investing and operating

 farms throughout the Mountain West, Delta, Midwest and Pacific regions of the U.S.

        162.    Upon reading the DOI’s announcement of its investment in Homestead, Walthour

 immediately wrote to Amon on February 6, 2019, politely and respectfully informing Amon that

 the putative basis for rejecting BCA’s Cordiant investment was contradicted by the DOI’s

 January 31, 2019 disclosure. Its pretextual basis revealed, the DOI was left with no choice but to

 conduct due diligence on the Cordiant proposal. Following that due diligence, on July 19, 2019,

 the DOI executed a notice to procced with a $50 million investment in Cordiant, more than eight

 months after the initial proposal, and again because the sloppy communications by the DOI had

 left the entity exposed to claims of disparate treatment.

        163.    On November 13, 2019, BCA sent an investment proposal for Higgins Hollis

 Park. For two months, the DOI ignored the proposal before again summarily rejecting the

 proposal with no substantive discussion sought or reasons given.

        164.    In December 2019, BCA submitted for approval an investment proposal for

 Neuberger Berman Specialty Finance Fund, which was summarily rejected, with no substantive

 reason given, and without any communication or discussion with BCA before rejection.




                                                      52
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 53 of 102 PageID: 606




        165.    On January 10, 2020, BCA sent DOI an investment proposal for Healthcare

 Royalty Partners. On February 24, 2020, DOI summarily rejected the investment proposal

 without any communication, due diligence or stated reason. After getting no response, BCA

 followed up at least 4 separate times without any response from the DOI.

        166.    On February 25, BCA proposed an investment in Chenavari. The DOI ignored

 this investment entirely. A month later, in response to Walthour’s email seeking guidance and

 feedback on the Chenavari investment proposal and other submitted investment proposals, DOI

 responded only, “[i]f a proposed investment has not been accepted within ten days of its

 presentation to the Division, Blueprint may deem the investment to be rejected.”

        167.    On June 4, 2020, BCA proposed an investment in a COVID-19 related recovery

 fund NJ Restart and Recovery Fund focused on assisting minority communities most impacted

 by the pandemic. The DOI ignored the proposal. The proposal was sent to Governor Murphy,

 his Chief of Staff George Helmy, the Head of Diversity Hestor Agudosi, Derek Greene, and Dini

 Ajmani directly given the Governor’s public pronouncements about the need to provide aid to

 struggling New Jersey businesses impacted by the pandemic. As of November 2020, BCA did

 not receive a single reply.

        168.    On September 15, 2020, BCA proposed an investment in Longford Litigation

 Finance and asked for a response on the NJ Restart and Recovery Fund. Both the proposal and

 requested response were ignored.

        169.    On November 11, 2020, BCA proposed an investment in AIR AM Life Fund and

 again, asked for a response to the NJ Restart and Recovery Fund proposal as well as the

 Longford Litigation Finance investment proposal. The DOI failed to respond to any of these

 proposals.




                                                    53
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 54 of 102 PageID: 607




        170.    But the disparate treatment and abuse did not end there. The DOI further

 retaliated against BCA by subjecting it to punitive and burdensome audits that had no rationale

 basis and were not imposed on any other manager in the State. On March 23, 2020, days after

 Governor Murphy shut down all non-essential businesses and ordered that non-essential workers

 shelter in place to prevent the further spread of coronavirus, Daniel Stern of Cliffwater, at the

 direction of the DOI, informed Walthour that the DOI would be conducting an “update” “due

 diligence review” on BCA and requested information on a number of topics, including the names

 of managers approved by BCA in due diligence and in its pipeline. In response, Walthour wrote

 to the DOI, copying Governor Murphy and other members of the Governor’s staff and implored:

 “[W]e are in the middle of a health care pandemic, market meltdown and GOVERNOR

 MURPHY mandated business closure and travel restrictions. You and NJ should be focused on

 the performance of NJ’s investments under our watch which is conspicuously absent from your

 request and not some “general update.” Undeterred, Amon responded to Walthour that the

 request was “entirely consistent with normal business practices” and the information requested

 “should be easily accessible in electronic form by virtually any institutional quality investment

 advisor or general partner.”

        171.    But there was nothing “normal” about this audit. First, it came days after the

 Governor declared a state of emergency and shut down all non-essential businesses. Second,

 there was no reason why the DOI would need to update its due diligence on BCA less than a year

 after execution of its mandate and less than a year after the completion of a three-year due

 diligence investigation which exceeded by orders of magnitude what Walthour and Pickett had

 ever before seen or what the DOI had otherwise done for similarly situated investments. Third,

 the information sought was not typically sought during routine audits which do not typically




                                                      54
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 55 of 102 PageID: 608




 require the disclosure by fund of funds of managers. Fourth, and most egregious, the DOI

 designated Cliffwater to conduct the investigation, including review of BCA’s confidential

 information and business plans, despite the history of Cliffwater’s prior misappropriation of

 BCA’s confidential information and BCA’s public complaints regarding the same. Ultimately,

 in response to Walthour’s request, the DOI agreed to reassign responsibility of the audit to

 another consultant, but refused to forego or delay the punitive and retaliatory due diligence

 update.

           172.   The DOI went one step further. In or around July 2020, the DOI, including

 defendant Amon, began been contacting Blueprint’s other investors for the purpose of tortiously

 interfering with the Company’s business relationships. From conversations with relevant parties,

 BCA learned that the DOI employees contacted the New England Pension Consultants and the

 Chicago Police Pension Fund (“Chicago Police”) in a transparent and retaliatory attempt to have

 Chicago Police pull out of its investment with BCA. This, in turn, could be used to provide the

 DOI with a pretext or cover to withdraw its investments from Blueprint as well, effectively

 crippling the Company.

           173.   This racist, discriminatory, and bad faith abuse is ongoing and unabated with the

 full knowledge of the Governor, Chief of Staff, Treasurer Muoio, SIC Chair Deepak Raj, and

 Adam Liebowitz, all of whom have been copied on correspondence but refuse to take action or

 investigate the allegations.

 VI.       GOVERNOR MURPHY’S ENDORSEMENT OF THE DOI’S ABUSE


           174.   The systemic racial discrimination and abuse at the DOI is a long-running, open

 secret in the New Jersey Government, and its abuse of BCA is too. BCA has reported its abusive

 treatment to numerous government officials, including Governor Murphy, First Lady Tammy



                                                       55
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 56 of 102 PageID: 609




 Murphy, Hester Agudosi (Head of Diversity for New Jersey), Terry Tucker (Chief of Staff to

 Lieutenant Governor), Joe Kelly (Deputy Chief of Staff), Matt Platkin (Chief Counsel) and

 Adam Alonso (Deputy Chief of Staff), Dini Ajmani (Asst. Treasurer), and Reverend Derrick

 Greene (Governor Murphy’s administrative liaison to the Black community), among others.

 None of these overtures resulted in a single, even modestly, meaningful or effective response,

 least of all from Governor Murphy or his staff.

        175.    Religious, community, and business leaders have likewise brought the abusive

 treatment of BCA to Murphy’s attention. For example, Senator Ronald Rice, Chair of the New

 Jersey Caucus of Black Legislators has called for an investigation with written findings. Pastor

 David Jefferson, a prominent member of the Black clergy community and President of the

 National Action Network has called for an investigation. The national leadership of the NAACP,

 National Urban League and National Action Network have contacted the Governor about the

 historical and ongoing abuse of BCA.

        176.    Indeed, none other than Reverend Derrek Greene, a consultant to Governor

 Murphy’s campaign, and the administration’s liaison to the African-American Community and

 senior advisor on diversity, confirmed three times to Walthour (including two in-person meetings

 in the presence of others and one phone call) that the administration was well aware of the racial

 problem at the DOI. He reported that the DOI “staff” was a problem in the investment division

 and that they refused to abide by any policy directives to diversify the pool of funds and advisors

 given opportunities with DOI. Greene reported to Walthour that when he inquired about BCA’s

 treatment, Ajmani had the ethics department deter him from continuing. He also explained that

 another minority owned firm had likewise had an opportunity they brought to the Treasury

 Department usurped and given to a non-minority firm. And he reported that when he assisted a




                                                     56
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 57 of 102 PageID: 610




 qualified Latino executive in trying to get a job at DOI, the associated staff all threatened to quit.

 His blunt conclusion was, “we have a real problem in that division” with racism.

         177.   Nevertheless, Governor Murphy and his staff ignored the problem generally and

 specifically as to BCA. For example, right after Governor Murphy had signed the statutory

 mandate to diversify DOI asset managers, BCA appealed personally and directly to him on a call

 to intervene to stop BCA’s abuse. On February 4, 2019, Keith Thomas followed up in writing to

 that call:

         Thank you for your call today and I appreciate your attention to our firm Blueprint
         Capital Advisors. In light of the challenges our firm has faced in attempting to
         implement our mandate with the Division of Investment, we are encouraged by the
         signing of Senate Bill No. 374. In my view, Blueprint should be the poster child for the
         good work your administration is doing to increase the involvement of minority-owned
         investment managers.

         As a veteran of Wall Street, you understand the issues and I am seeking your counsel and
         support. We have been attempting to resolve a number of issues with the staff of the
         Division of Investment which have prevented us from implementing our mandate. We
         recently retained Angelo Genova after an iterative and exhaustive dialogue with staff and
         his efforts continue. To be clear, our goal is simple – to develop and maintain a mutually
         profitable partnership with the Division that benefits the beneficiaries of the fund.

 Although Governor Murphy committed to follow up through his then deputy chief-of-staff,

 months lapsed with no response and no change.

         178.   Eight months later, on October 17, 2019, Walthour met with Governor Murphy’s

 staff, including Chief of Staff George Helmy and Assistant Treasurer, Ajmani. Helmy excused

 himself from the meeting before introductions, attempting to avoid being confronted with his

 prior work calling out the abuse of BCA on behalf of Senator Booker, and his current role in an

 administration determined to ignore it. Ajmani likewise attempted to distance herself from the

 abuse she oversaw, feigning that she had never met, and did not know, Walthour, when the two

 had previously met for lunch to discuss specific issues with the DOI and its treatment of BCA.




                                                       57
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 58 of 102 PageID: 611




        179.    During the October meeting, Walthour laid out in detail the history of overt

 discrimination and retaliation BCA had and was continuing to experience and asked the

 Governor’s staff to take the steps necessary to stop this abuse, remedy the harm to BCA, and

 exorcise the DOI of its institutional racism. In response, Governor Murphy and his staff

 committed to do so and asked Walthour to “give us two weeks.”

        180.    Then nothing happened. A month later, Walthour followed-up with the

 Governor’s office to inquire about the promised action, noting that there had been no

 communications, actions, or attempts to schedule any follow-on action. He was again met with

 silence. But less than a month later, the response did come when BCA’s request to adjust its fee

 arrangement to comport with the reality of the mandate as implemented by the DOI and to

 address the allegations of disparate treatment was rejected.

        181.    The Governor’s office ignored BCA’s appeal because they were already well

 aware of the DOI’s abuse and were not willing to confront it because doing so would not be

 politically expedient for various reasons. First, Governor Murphy was a card-carrying member

 and beneficiary of the very old-boys network at the root of the DOI’s institutional bias and

 corruption, as were many of his biggest supporters.

        182.    Second, as a card-carrying member, he had unsurprisingly elected to leave all the

 prior administration’s staff and leaders at the DOI when he assumed office, and did not want to

 have to defend that failure.

        183.    Third, one of the few new appointments he did make to oversee DOI, defendant

 Ajmani, was strenuously opposed to the new statutory mandate generally and “uppity” BCA in

 particular. Ajmani had told people repeatedly that it would be “unethical” to hire African-

 American firms to increase diversity (revealing she did not even allow for the possibility that an




                                                       58
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 59 of 102 PageID: 612




 African-American firm could manage investments). Indeed, this was her response when

 Walthour raised with her the abuse BCA was experiencing, and she then then tried to diminish

 the abuse by offensively telling Walthour that BCA’s difficulties were only because he was

 “political.” That is to say, he was “uppity,” did not know his place, and had deigned to object

 and seek relief for the abuse he and his firm were being subjected to instead of simply accepting

 what he got.

        184.    Ajmani aggressively protected her fiefdom from interference, and would file or

 threaten to file ethics complaints against anyone who challenged her position on BCA or

 institutional bias at the DOI. And she knew how to file complaints. As a consultant to Governor

 Murphy’s campaign, she was one of four women to file complaints against Platkin alleging he

 had created a toxic and misogynistic work environment at the campaign. Ajmami, however, did

 not go public with her complaint, and was rewarded with the Assistant Treasurer position.

 Platkin was not publicly accused and was awarded the counsel to the Governor post. And

 neither Governor Murphy, nor Platkin had any appetite for confronting Ajmani.

        185.    Worse, not only did the Governor’s office fail to meaningfully investigate,

 intervene, or take any steps to stop the patently illegal discrimination against BCA, his office

 closed ranks and began working with the DOI and Ajmani to attack Walthour after he publicly

 reported BCA’s abuse to, and sought the support of, the African-American community and its

 religious and political leaders. One of those leaders, Senator Ronald Rice, the leader of the

 Black Legislative Caucus and an outspoken member on issues related to economic injustice,

 wrote New Jersey’s Treasurer, Elizabeth Maher Muoio in September 2019 and described the

 DOI’s treatment of BCA as a “modern day lynching”:

                 What happened to Blueprint and Mr. Walthour, over the course
                 of the last four years, appears to be a modern-day lynching and is



                                                      59
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 60 of 102 PageID: 613




                  a stain and a black eye on the State of New Jersey. . . I believe the
                  neglect of his request to be heard and meet face to face never
                  would have happened if Mr. Walthour were not African
                  American.

        186.    In response to Walthour’s exercise of his constitutionally protected and entirely

 justified community appeal, the Governor’s chief of staff, Helmy, and general counsel, Platkin,

 with his approval and direction, placed his political expediency ahead of justice and the public

 interest and joined in “lynching” Walthour and BCA. Platkin and Helmy informed Ajami that

 the Governor would not intervene in the DOI abuse, and wanted, instead, a public smear

 campaign designed to discredit BCA and Walthour personally. The DOI would also freeze out

 BCA and attempt to precipitate its failure and discredit of it and Walthour.

        187.    There is no question that Governor Murphy knew and authorized this attack given

 it was high-profile, its potential for political fallout, and his admission when Platkin later left the

 administration that, “for the past 5 years, Matt has been by my side counseling me on every

 single consequential decision I’ve made.”

        188.      Governor Murphy’s public face for this attack was Derek Greene, the well-

 funded campaign consultant and gubernatorial aid with a history of doing the dirty work of

 politicians in Maryland, the Caribbean, and New Jersey. They thought it would be wise to use a

 Black man to lynch a Black man thereby avoiding the appearance of it being done by Murphy,

 Helmy, Platkin or Muoio, all of whom are white.

        189.    Thus, in response to what they knew were truthful public accounts by Walthour of

 BCA’s discriminatory treatment, Platkin, Greene, and others on behalf of the Governor,

 disparaged Walthour, and tried to discredit his true claims, to the same community audiences to

 which he had appealed. Among other things, Greene and Platkin widely misrepresented that

 BCA’s claims were baseless and were found as such after a formal investigation, both of which



                                                        60
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 61 of 102 PageID: 614




 were claims they knew to be untrue. Greene and Platkin also communicated to these audiences

 that Walthour had a bad professional reputation and frequently filed meritless lawsuits, both of

 which were claims they likewise knew were untrue. And Platkin called Walthour’s then lawyer,

 and inappropriately attempted to discredit and disparage Walthour, subtly encourage/threatene

 the lawyer into dropping the engagement, and discourage him from any legal action, especially

 against the Governor.

        190.    Greene, likewise, spoke to influential public officials and pastors to similarly

 discredit Walthour and BCA. As part of this effort, Greene coordinated with senior officials in

 the Treasury and DOI, including the Treasurer and DOI Director, as well as external parties such

 as Pastor Steffie Bartley, whom he had his political consulting firm retain, to develop materially

 false and misleading talking points about Walthour and BCA and their discrimination

 allegations. Greene did so despite knowing and admitting those claims were true and that his

 disparaging counter-narrative was false.

        191.    Among other things, this smear campaign directed by the Governor and his staff,

 falsely claimed that BCA had not been successful because it “could not handle the business of

 the DOI and that the firm didn’t have the resources to manage the current relationship.” Greene

 communicated these false and misleading claims on a public conference call with African-

 American leaders and both he and Bartley widely disseminated them to elected officials,

 including Mayor Ras Baraka and Councilwoman Mildred Crump. Greene and Bartley also sent

 text blasts making the false and defamatory claims that Walthour had been removed as Chair of

 the Ebony Media Holdings for insider trading, even though they knew these claims were false

 and had been told they were false.




                                                      61
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 62 of 102 PageID: 615




           192.   As part of the same retaliation, Ajmani and Helmy instructed Amon to summarily

 reject all future BCA investment proposals, and Helmy told BCA’s former counsel that if BCA

 continued to complain about its discriminatory treatment, that they would direct the DOI to

 redeem its investment and put BCA out of business. And since that instruction and threat

 became known to BCA, the DOI has, in fact, summarily rejected or simply ignored every BCA

 investment proposal and cut off all communications with BCA.

           193.   Finally, the Governor and his office instructed Rubin Weiner to not comply with

 lawful Blueprint OPRA to conceal their involvement in these illegal acts.

           194.   This now State-sponsored retaliation is ongoing and will continue without judicial

 relief.

           195.   42 U.S.C. § 1981(a) guarantees, among other things, “[a]ll persons ... the same

 right ... to make and enforce contracts ... as is enjoyed by white citizens.” The guarantee that

 each person is entitled to the “same right ... as is enjoyed by white citizens” directs our attention

 to the counterfactual—what would have happened if BCA had been white? This focus fits

 naturally with the ordinary rule that a plaintiff must prove but-for causation. If the defendant

 would have responded the same way to BCA even if he had been white, an ordinary speaker of

 English would say that the plaintiff received the “same” legally protected right as a white person.

 Conversely, if the defendant would have responded differently but for the plaintiff ’s race, it

 follows that the plaintiff has not received the same right as a white person. Comcast Corp. v.

 Nat'l Ass'n of African Am.-Owned Media, 140 S. Ct. 1009, 1015, 206 L. Ed. 2d 356 (2020). The

 detailed narrative set forth above makes it clear that BCA did not receive the same rights as a

 white person would have had.




                                                       62
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 63 of 102 PageID: 616




                                      CAUSES OF ACTION

                                           COUNT ONE

                  Permanent Injunction Pursuant to 42 U.S.C § 1983 and § 1981
            (Against Governor Murphy, Corey Amon, Dini Ajmani, and George Helmy)

        196.    BCA repeats and re-alleges each and every allegation in each of the preceding

 paragraphs, as though fully set forth herein.

        197.    Defendants Murphy, Amon, Ajmani, and Helmy are state actors who acted under

 the color of New Jersey law to deny BCA the opportunity to engage in business relationships

 with New Jersey free of unlawful discrimination in violation of 42 U.S.C § 1981.

        198.    As set forth herein, defendants the DOI, Amon, and Ajmani, each of which are

 directed and controlled by defendant Murphy and his chief of staff, defendant Helmy, have, and

 continue to, wrongfully and unlawfully discriminate and retaliate against BCA, in violation of 42

 U.S.C. 1981, 1983 by, inter alia, (i) misappropriating BCA’s proprietary FAIR program and

 other confidential information; (ii) denying BCA equal terms and conditions of contract;

 (ii) impeding BCA’s ability to perform under that contract; (iii) interfering with BCA’s ability to

 operate its business; (iv) and interfering with BCA’s existing and prospective contractual

 business relationships.

        199.    Defendants have, and continue to, engage in this unlawful conduct because BCA

 is a Black-owned company which the DOI and defendants have historically and systemically

 excluded, and in retaliatory animus to BCA’s efforts to defend its civil and contractual rights.

        200.    BCA has repeatedly demanded that defendants terminate their unlawful

 discriminatory and retaliatory conduct through e-mails, phone calls, and in person meetings

 including directly and indirectly to defendants Murphy, Helmy, Anon, and Ajmani, to Governor




                                                      63
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 64 of 102 PageID: 617




 Murphy’s former general counsel, defendant Matthew Platkin, and by Notice of Claim filed with

 the State of New Jersey on January 24, 2020.

        201.    Nevertheless, defendants’ wrongful conduct persists, and unless and until

 enjoined and restrained by order of this Court will continue to impede BCA’s ability to operate

 its business and cause great and irreparable injury to BCA.

        202.    BCA has no adequate remedy at law for the ongoing discrimination which has

 entirely impeded BCA’s ability to operate its business as an award of monetary damages would

 not provide an adequate remedy.

        203.    Moreover, pursuant to 42 U.S.C. § 1988(b), BCA is entitled to recover the

 attorney’s fees and costs incurred to enjoin the unlawful discriminatory and retaliatory conduct.

                                            COUNT TWO

                         Violation of the Fifth Amendment Takings Clause
                                           (Against DOI )

        204.    BCA hereby repeats, reiterates, and re-alleges each and every allegation in each of

 the preceding paragraphs, as though fully set forth herein.

        205.    BCA had a property right in its proprietary FAIR program which constitutes a

 trade secret. As set forth herein, BCA spent years researching and developing the proprietary

 FAIR program, including, among other components: (i) a reduced, aligned fee structure

 comprised of approximately a 1% management fee on committed capital, with a 3% return

 hurdle to vest, a 10% share of profit, event “triggers” to protect the investor, and longer

 investment periods; (ii) a list of targeted funds best suited for pension fund investment that had

 undergone due diligence by BCA; (iii) researched negotiation tactics to incentivize targeted

 funds to accept the reduced fee structure; and (iv) expense reduction techniques to preserve

 profitability despite the reduced fee structure.



                                                      64
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 65 of 102 PageID: 618




        206.    BCA carefully guarded the confidentiality of its proprietary FAIR program in

 order to provide BCA with a competitive advantage in the marketplace that derives from

 exclusive access to the data and being a “first-mover” and pioneer alternative investment firm,

 by among other things, withholding description of the program on its website, watermarking its

 documents, clearly marking them confidential and proprietary, and having employees,

 consultants, vendors, and third-parties associated with the program sign non-disclosure and

 confidentiality agreements.

        207.    Moreover, prior to disclosing the details of its proprietary FAIR program to the

 DOI and its consultant, Cliffwater, for putative due diligence, BCA requested that the DOI

 execute a non-disclosure agreement to ensure the confidentiality of the materials BCA was

 providing. The DOI through McDonough, however, informed BCA that no such agreement was

 necessary because DOI employees, and its consultants, were already statutorily bound to

 maintain all the information they received confidential.

        208.    Through the actions detailed herein, the DOI deprived BCA of the economic

 benefit derived from the FAIR program by taking and misappropriating BCA’s trade secrets, and

 using those trade secrets without BCA’s permission for the benefit of the DOI and third parties,

 thereby depriving BCA of the competitive advantage arising from having exclusive access to its

 trade secret and being a first-mover and pioneering investment firm.

        209.    BCA was not compensated for this unauthorized taking of its trade secrets by the

 DOI and is entitled to just compensation.




                                                     65
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 66 of 102 PageID: 619




                                         COUNT THREE

                                         Breach of Contract
                                         (Against the DOI)

        210.    BCA hereby repeats, reiterates, and re-alleges each and every allegation in each of

 the preceding paragraphs, as though fully set forth herein.

        211.    BCA and the DOI entered into an investor agreement dated May 7, 2018, which is

 a valid and binding contract.

        212.    BCA has performed its obligations under the investor agreement.

        213.    As set forth herein, the DOI materially breached the investor agreement by, inter

 alia, impeding BCA’s ability to make investments, delaying and/or denying approvals for

 investments, including declining to respond to investment opportunities presented by BCA and

 summarily rejecting others without any basis or on a pretextual basis.

        214.    As a direct and proximate result of defendants’ breach of the contract, BCA has

 suffered, and continues to suffer, monetary and/or economic harm, for which it is entitled to an

 award of damages, in an amount to be determined at trial.


                                          COUNT FOUR

                      Discrimination and Retaliation in Violation of Section 1981
               (Against McDonough, Amon, Ajmani, Helmy in their individual capacities)

        215.    BCA hereby repeats, reiterates, and re-alleges each and every allegation in each of

 the preceding paragraphs, as though fully set forth herein.

        216.    As set forth herein, defendants McDonough, Amon, Ajmani, and Helmy have

 discriminated and retaliated against BCA in violation of Section 1981 by, inter alia, subjecting

 BCA to discriminatory terms and conditions in its contractual relationship with the DOI and



                                                     66
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 67 of 102 PageID: 620




 discriminating and retaliating against BCA in the performance of that contract, including,

 among other things: (i) failing to maintain confidentiality of BCA’s proprietary information and

 trade secrets and misappropriating and exploiting that information; (ii) denying BCA equal terms

 and conditions of contract; (iii) delaying and impeding approval of BCA’s investment agreement

 with the DOI; (iv) impeding BCA’s ability to make investments, delaying and/or denying

 approvals for investment, including declining to respond to investment opportunities presented

 by BCA and summarily rejecting other proposals without any basis or on a pretextual basis;

 (v) subjecting BCA to punitive information requests and audits; (v) denying BCA’s requests to

 modify its fee arrangement; and (vii) repeatedly threatening that if BCA continue to try to

 enforce its contractual and civil rights the DOI would not approve any of BCA’s investments and

 would redeem its investments.

        217.    Defendants have, and continue to, engage in this unlawful conduct because BCA

 is a Black-owned company which the DOI and defendants have historically and systemically

 excluded, and in retaliatory animus to BCA’s efforts to defend its civil and contractual rights.

        218.    As a direct and but for cause of defendants unlawful and discriminatory conduct

 in violation of Section 1981, BCA has suffered, and continues to suffer, monetary and/or

 economic harm, for which it is entitled to an award of damages.

        219.    Defendants’ unlawful and discriminatory actions constitute malicious, willful and

 wanton violations of Section 1981, for which BCA is entitled to an award of punitive damages.

                                           COUNT FIVE

                               Violation of 42 U.S.C. § 1983
          (Against McDonough, Amon, Ajmani, and Helmy in their individual capacities)

        220.    BCA repeats and re-alleges each and every allegation in each of the preceding

 paragraphs, as though fully set forth herein.



                                                      67
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 68 of 102 PageID: 621




         221.     Defendants McDonough, Amon, Ajmani, and Helmy are state actors who acted

 under the color of New Jersey law to deny BCA the opportunity to engage in business

 relationships with New Jersey free of unlawful discrimination in violation of Sections 1981 and

 1983.

         222.     As set forth herein, defendants McDonough, Amon, Ajmani, and Helmy have,

 and continue to, wrongfully and unlawfully discriminate and retaliate against BCA, in violation

 of 42 U.S.C. §§ 1981 and 1983 by, inter alia, (i) failing to maintain confidentiality of BCA’s

 proprietary information and trade secrets and misappropriating and exploiting that information;

 (ii) denying BCA equal terms and conditions of contract; (iii) delaying and impeding approval of

 BCA’s investment agreement with the DOI; (iv) impeding BCA’s ability to make investments,

 delaying and/or denying approvals for investment, including declining to respond to investment

 opportunities presented by BCA and summarily rejecting other proposals without any basis or on

 a pretextual basis; (v) subjecting BCA to punitive information requests and audits; (vi) denying

 BCA’s requests to modify its fee arrangement; (vii) repeatedly threatening that if BCA continue

 to try to enforce its contractual and civil rights the DOI would not approve any of BCA’s

 investments and would redeem its investments; (viii) interfering with BCA’s ability to operate its

 business; and (ix) and interfering with BCA’s existing and prospective contractual business

 relationships.

         223.     Defendants have, and continue to, engage in this unlawful conduct because BCA

 is a Black-owned company which the DOI and defendants have historically and systemically

 excluded, and in retaliatory animus to BCA’s efforts to defend its civil and contractual rights.




                                                      68
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 69 of 102 PageID: 622




        224.    As a direct result of defendants’ unlawful and discriminatory conduct in violation

 of Sections 1981 and 1983, BCA has suffered, and continues to suffer, monetary and/or

 economic harm, for which it is entitled to an award of damages.

        225.    Defendants’ unlawful and discriminatory actions constitute malicious, willful and

 wanton violations of Sections 1981 and 1983, for which BCA is entitled to an award of punitive

 damages.

                                           COUNT SIX

                                   Violation of 42 U.S.C. §1985
                                (Against Cliffwater and BlackRock)

        226.    BCA hereby repeats, reiterates, and re-alleges each and every allegation in each of

 the preceding paragraphs, as though fully set forth herein.

        227.    BCA, and its principals, are citizens of the United States.

        228.    As set forth herein, defendants BlackRock and Cliffwater conspired with the DOI

 Defendants to deprive BCA of equal protection and equal privileges under the laws in violation

 of Sections 1981 and 1983.

        229.    As set forth herein, BlackRock and Cliffwater conspired, and continue to conspire

 with the DOI Defendants to deprive BCA of equal terms of contract. Specifically, Cliffwater

 aided and abetted the DOI in its punitive due diligence process designed to delay and impede the

 execution of BCA’s mandate with the DOI. Moreover, even following the execution of the BCA

 investment agreement in May 2018, Cliffwater continues to conspire with the DOI in its

 performance of that contract, including most recently in March 2020 subjecting BCA to punitive

 audits that serve no legitimate purpose than to discriminate and retaliate against a Black-owned

 investment firm.




                                                      69
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 70 of 102 PageID: 623




        230.     BlackRock likewise conspired and continues to conspire with the DOI

 Defendants in its Sections 1981 and 1983. Among other things, BlackRock misappropriated, and

 to this day has continued to profit from, the FAIR program, despite its knowledge that the DOI

 had the investment model from another fund, had presented to BlackRock that they wished to

 pursue the misappropriated model with a different firm; the essential proprietary elements of that

 program; and the identity, background, and reasons the DOI did not want to proceed with BCA.

 BlackRock did not hesitate to leverage its DOI relationship to exploit for its own benefit the

 proprietary sweat equity of a newly founded African-American firm when the DOI offered it the

 opportunity to do so. And most telling of all, while denying it ever intended to benefit from the

 racist abuse and unfair treatment of BCA when it agreed to manage this investment, it has taken

 no steps to remedy the wrong from which it has and continues to greatly benefit from to this day

 and divert opportunities away from BCA.

        231.    BlackRock’s and Cliffwater’s actions, as well as those of the other defendants,

 were motivated by racial animus against BCA, an African-American and minority-owned firm.

        232.    As a direct and but for cause of BlackRock’s and Cliffwater’s wrongdoing, BCA

 sustained and continues to sustain substantial damages, in an amount to be determined at trial,

 for which BlackRock is jointly and severally liable to BCA.

                                         COUNT SEVEN

                 Discrimination In Violation of the New Jersey Civil Rights Act
          (Against McDonough, Amon, Ajmani, and Helmy in their individual capacities)

        233.    BCA hereby repeats, reiterates and re-alleges each and every allegation in each of

 the preceding paragraphs, as though fully set forth herein.

        234.    The New Jersey Constitution guarantees all of its citizens, including BCA, the

 right to be free from unlawful discrimination.




                                                     70
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 71 of 102 PageID: 624




        235.    As set forth herein, defendants denied BCA the opportunity to engage in business

 relationships with New Jersey free of unlawful discrimination.

        236.    Specifically, defendants discriminated against BCA on the basis of the race of its

 founders in violation of the New Jersey Constitution by, inter alia, ) failing to maintain

 confidentiality of BCA’s proprietary information and trade secrets and misappropriating and

 exploiting that information; (ii) denying BCA equal terms and conditions of contract; (iii)

 delaying and impeding approval of BCA’s investment agreement with the DOI; (iv) impeding

 BCA’s ability to make investments, delaying and/or denying approvals for investment, including

 declining to respond to investment opportunities presented by BCA and summarily rejecting

 other proposals without any basis or on a pretextual basis; (v) subjecting BCA to punitive

 information requests and audits; (vi) denying BCA’s requests to modify its fee arrangement; (vii)

 repeatedly threatening that if BCA continue to try to enforce its contractual and civil rights the

 DOI would not approve any of BCA’s investments and would redeem its investments; (viii)

 interfering with BCA’s ability to operate its business; and (ix) and interfering with BCA’s

 existing and prospective contractual business relationships.

        237.    Defendants have, and continue to, engage in this unlawful conduct because BCA

 is a Black-owned company which the DOI and defendants have historically and systemically

 excluded.

        238.    As a direct result of the defendants’ unlawful and discriminatory conduct in

 violation of the New Jersey Civil Rights Act, BCA has suffered, and continues to suffer,

 monetary and/or economic harm, for which it is entitled to an award of damages.




                                                      71
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 72 of 102 PageID: 625




        239.    Defendants’ unlawful and discriminatory actions constitute malicious, willful and

 wanton violations of the New Jersey Civil Rights Act, for which BCA is entitled to an award of

 punitive damages.

                                         COUNT EIGHT

                    Retaliation in Violation of the New Jersey Civil Rights Act
          (Against McDonough, Amon, Ajmani, and Helmy in their individual capacities)

        240.    BCA hereby repeats, reiterates and re-alleges each and every allegation in each of

 the preceding paragraphs, as though fully set forth herein.

        241.    The New Jersey Constitution guarantees all of its citizens, including BCA, the

 right to be free from unlawful discrimination

        242.    By the actions detailed herein, in response to BCA’s efforts to enforce its

 contractual and civil rights, defendants have retaliated against BCA based on its protected

 activities in violation of the New Jersey Civil Rights Act, by among other things, denying BCA

 the equal terms and conditions of contract, impeding BCA’s ability to make investment decisions

 by delaying and denying investment approvals, denying BCA’s requests to rectify the fee

 structure in its agreement, subjecting BCA to punitive audits and information requests,

 interfering with BCA’s ability to operate its business, and interfering with BCA’s relationship

 with existing and prospective counterparties.

        243.    Defendants have, and continue to, engage in this unlawful conduct because BCA

 is a Black-owned company which the DOI and defendants have historically and systemically

 excluded and in retaliatory animus to BCA’s efforts to defend its civil and contractual rights.

        244.    As a direct result of defendants’ unlawful and retaliatory conduct in violation of

 the New Jersey Civil Rights Act, BCA has suffered, and continues to suffer, monetary and/or

 economic harm, for which it is entitled to an award of damages.




                                                      72
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 73 of 102 PageID: 626




        245.     Defendants’ unlawful and retaliatory actions constitute malicious, willful and

 wanton violations of the New Jersey Civil Rights Act, for which BCA is entitled to an award of

 punitive damages.

                                           COUNT NINE

                               Racketeering Violation of 18 U.S.C. § 1962(c)
               (Against the DOI, McDonough, Rosenstock, Dini Ajmani, BlackRock and Walsh)

        246.     BCA hereby repeats, reiterates, and re-alleges each and every allegation in each of

 the preceding paragraphs, as though fully set forth herein.

        247.     18 U.S.C. § 1962(c) makes it “unlawful for any person employed by or associated

 with any enterprise engaged in, or the activities of which affect, interstate or foreign commerce,

 to conduct or participate, directly or indirectly, in the conduct of such enterprise’s affairs through

 a pattern of racketeering activity.” 18 U.S.C. § 1962(c).

        248.     Each of defendants DOI, McDonough, Rosenstock, Ajmani, Walsh and

 BlackRock (hereinafter the “RICO Defendants”), at all relevant times, is and has been a “person”

 within the definition of 18 U.S.C. § 1961(3), because each defendant is an “individual or entity

 capable of holding a legal or beneficial interest in property.” 18 U.S.C. § 1961(3).

        249.     The RICO Defendants comprise an association, associations and/or are

 associated-in-fact Enterprise (the “Enterprise”). The Enterprise has an existence beyond that

 which is merely necessary to commit predicate acts and, among other things, oversaw and

 coordinated the commission of numerous predicate acts on an ongoing basis in furtherance of the

 scheme and efforts to conceal the scheme, each of which caused direct injury to BCA. The

 Enterprise was operated, managed, and controlled by the DOI, McDonough, Rosenstock, Walsh,

 Ajmani, and BlackRock.




                                                       73
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 74 of 102 PageID: 627




        250.    The conduct, acts, and omissions of the RICO Defendants set forth above were an

 integral part of the overall pattern and practices described herein, including using the facilities of

 United States interstate commerce to reap vast profits from the scheme to defraud and

 misappropriate trade secrets and proprietary information, thereby causing enormous harm to

 BCA.

        251.    Through the conduct and the acts and omissions set forth above, the RICO

 Defendants knowingly and intentionally:

        (a) used the mails in United States or foreign commerce to commit a fraud in violation

            of 18 U.S.C. § 1341, which is incorporated as “racketeering activity” under 18 U.S.C.

            § 1961(1), directly injuring BCA;

        (b) used the wires in United States or foreign commerce to commit a fraud in violation of

            18 U.S.C. § 1343, which is incorporated as “racketeering activity” under 18 U.S.C.

            § 1961(1), directly injuring BCA; and

        (c) misappropriation of trade secrets and proprietary information and trade theft in

            violation of 18 U.S.C. § 1832(a), which is incorporated as “racketeering activity”

            under 18 U.S.C. 1961(1), directly injuring BCA.

        252.    The Enterprise engaged in at least two acts of racketeering and therefore

 constitute a pattern within the meaning of 18 U.S.C. 1961(5). As set forth herein, this pattern

 consisted of the repeated, continuous acts that had the same or similar purpose, result,

 participants, victims or methods.

        253.    It was the purpose of the Enterprise to enrich themselves and their preferred

 business partners through a scheme to defraud and induce minority-owned firms and individuals

 to share their trade secrets, ideas, and business relationships which the Enterprise then stole,




                                                       74
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 75 of 102 PageID: 628




 misappropriated, redirected, and implemented with preferred non-minority investment firms,

 through a central “old-boys” network of political patronage, bureaucratic “pay to play,” and quid

 pro quo schemes. The members of this “old-boys” network were overwhelmingly white, with

 predominately uniform backgrounds, and shared the mutual expectation and understanding that

 those they took care of, would later take care of them. This scheme provided substantial financial

 benefit to the members of the Enterprise and caused actual harm to BCA and other victims.

        254.    The Enterprise Members have been implementing this scheme since at least 2010.

 Immediately after Walsh began working at the DOI, in or around 2010, he had BlackRock’s

 black representative to the DOI replaced with Donald Perrault, with whom Walsh (and

 McDonough) had a close personal and business relationship, and who Walsh knew would be

 perceived by others in the DOI as “one of us.” Worse, Walsh, working with Perrault and others

 at BlackRock, misappropriated a $100 million evergreen deal between the state of New Jersey

 and BlackRock that was developed, facilitated, and negotiated by the former black BlackRock

 representative to the DOI and redirected to Perrault due to his status in the network.

        255.    Similarly, in the summer of 2017, Powell Capital Markets (“Powell”), a Black-

 owned financial services company, was advising the incoming Governor Murphy administration

 on how to maximize the budget relief potential of a restructure of the State of New Jersey’s

 tobacco bonds. Upon review of the state’s debt situation, Powell developed an idea to refinance

 what remained of $3.6 billion of bonds issued in 2007 by the state’s Tobacco Settlement

 Financing Corporation which was expected to immediately save the state an estimated $250

 million.

        256.    Nevertheless, the DOI, including defendants Adjmani and the director, defendant

 McDonough, misappropriated Powell’s idea and proceeded to culminate the investment through




                                                      75
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 76 of 102 PageID: 629




 another financial institution. Indeed, in state bond transactions, it is common practice for the

 State to reward municipal firms that provide information and concepts in advance of other firms

 with a significant position in the resulting transaction. During the advising period, Powell

 requested to be included in the Designation Policy, the manner in which the State determines

 who economically benefits from a bond sale, as a co-manager.

        257.    Despite the New Jersey Small Business Enterprise (“NJSBE”) policy which was

 established with the goal of awarding 25% of state contracting and purchase order dollars to

 small businesses, the common financial practice of municipal finance, and Powell’s

 contributions, the DOI ignored these facts and excluded Powell from the transaction on the basis

 of his race. Further, in response to inquiries from Powell’s representative, Mr. Erick Torain, who

 spearheaded the proprietary idea for the tobacco deal, the DOI denied that the idea came from

 Powell or Mr. Torain.

        258.    Pursuant to and in furtherance of this scheme, the RICO Defendants committed

 multiple related acts of mail fraud, wire fraud, and trade secret theft, by engaging in the

 following acts between 2015-present:

            (a) using the mails and wires between to fraudulently induce BCA and Powell Capital

                Markets, among others, to share trade secrets and propriety information and ideas;

            (b) using the mails and wires to perpetuate sham negotiations for the purpose of

                obtaining their targets proprietary ideas and trade secrets;

            (c) misappropriation and theft of BCA’s and Powell Capital Markets’ trade secrets

                and proprietary ideas;

            (d) using the mails and wires to disseminate the misappropriated trade secrets and

                proprietary information to its preferred non-minority business partners;




                                                      76
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 77 of 102 PageID: 630




            (e) using the mails and wires to compensate its preferred non-minority partners for

                fees earned through the misappropriated programs, trade secrets, ideas, and

                information;

            (f) using the mails and wires to misappropriate the evergreen deal from a minority

                member of BlackRock’s team that facilitated the deal and the relationship in favor

                of Donald Perrault who was part of the “old-boys” network of political patronage,

                and bureaucratic “pay to play,” quid pro quo schemes; and

            (g) use of the mails and wires to publicly disclose information concerning the

                misappropriated programs, trade secrets, ideas, and information;

        259.    Beginning no later than 2010, in furtherance of and for the purpose of executing

 and attempting to execute the described scheme and artifices to defraud, each of the RICO

 Defendants, on numerous occasions, used and caused to be used mail and wire communications

 in interstate and foreign commerce and the U.S. mails, by both making and causing to be made

 wire communications and mailings. These wire communications and mailings were made, inter

 alia, for the purposes of: (i) communicating with one another in furtherance of the scheme to

 defraud and misappropriate, steal, and exploit BCA’s and other minority-owned companies’

 trade secrets and proprietary ideas; (ii) communicating with the Enterprise’s target companies in

 furtherance of the scheme to defraud, including the transmission of trade secrets;

 (iii) disseminating those ideas to their preferred non-minority companies; and (iv) wiring monies

 to compensate its preferred non-minority companies for carrying out its scheme. Such actions

 constitute fraudulent wire and mail communications in violation of 18 U.S.C. § 1961(1), 18

 U.S.C. § 1341, and 18 U.S.C. § 1343, and caused direct injury to BCA’s business.




                                                     77
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 78 of 102 PageID: 631




        260.    Moreover, in 2016, in furtherance of and for the purpose of executing and

 attempting to execute the described scheme, each of the RICO Defendants, on numerous

 occasions and without the authorization of BCA, misappropriated BCA’s and other minority-

 owned companies’ trade secrets and propriety ideas, and transmitted those ideas to its preferred

 non-minority companies in furtherance of its scheme and for use in interstate commerce to their

 own economic benefit. Such actions constitute trade secret theft in violation of 18 U.S.C. §

 1961(1) and 18 U.S.C. § 1832(a), and caused direct injury to BCA’s business. BCA first learned

 of the misappropriation of its trade secrets in July 2016 when the DOI issued a public statement

 disclosing that it would be proceeding with the misappropriated FAIR program with BlackRock

 and the specific details of that program which were identical to BCA’s proprietary program.

        261.    The repeated violations by the RICO Defendants set forth herein extended over a

 period of years and involved distinct and independent criminal acts. These acts were related to

 each other by virtue of (a) common participants; (b) common types of victims; and (c) the

 common purpose and common result from the concerted theft of trade secrets and proprietary

 ideas and opportunities from minority companies and the illegal misappropriation and

 exploitation of those ideas and those opportunities with non-minority-owned firms for the benefit

 of the Enterprise and their preferred business partners.

        262.    Each of the RICO Defendants were active participants in the Enterprise and all of

 them knowingly and intentionally violated or aided violations of 18 U.S.C. § 1962(c), by directly

 or indirectly conducting or participating in the conduct of the affairs of the Enterprise through a

 pattern of racketeering activity.

        263.    The RICO Defendants’ motive in directing and operating the Enterprise was to

 fraudulently enrich themselves and their preferred non-minority business partners.




                                                      78
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 79 of 102 PageID: 632




        264.    As a direct and proximate consequence of the RICO Defendants’ conduct alleged

 herein, BCA has been injured in its business and property, causing damages in an amount to be

 determined at trial.

        265.    Because of Defendants’ violations of 18 U.S.C. § 1962(c), defendants DOI,

 McDonough, Rosenstock, Walsh, Ajmani, and BlackRock are jointly and severally liable to

 BCA for treble damages in the amount of three times the damages sustained by BCA, in addition

 to the cost of this lawsuit, including reasonable attorneys’ fees, pursuant to 18 U.S.C. § 1964.

                                                COUNT TEN

                             Racketeering in Violation of 18 U.S.C. § 1962(d)
                (Against the DOI, McDonough, Rosenstock, Ajmani, Walsh, and BlackRock)

        266.    BCA hereby repeats, reiterates, and re-alleges each and every allegation in each of

 the preceding paragraphs, as though fully set forth herein.

        267.    18 U.S.C. § 1962(d) makes it “unlawful for any person to conspire to violate any

 of the provisions of subsection (a), (b), or (c) of this section.” 18 U.S.C. § 1962(d).

        268.    Beginning no later than 2010, the RICO Defendants and all members of the

 Enterprise agreed to facilitate the scheme described herein to manage, operate, conduct, and

 participate in the conduct of the affairs of the Enterprise and conspired to do the same within the

 meaning of 18 U.S.C. § 1962(d).

        269.    Each of the RICO Defendants being persons intimately involved in transactions

 carried on by and the affairs of the Enterprise—which was engaged in, and the activities of

 which affected, trade and commerce—unlawfully and willfully combined, conspired,

 confederated, and agreed with each other to violate 18 U.S.C. § 1962(c), that is, to conduct and

 participate, directly and indirectly, in the conduct of the affairs of the Enterprise, through a

 pattern of racketeering activity, all in violation of 18 U.S.C. § 1962(d).



                                                       79
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 80 of 102 PageID: 633




        270.    Part of the conspiracy was that each of the RICO Defendants personally

 committed or agreed to commit two or more fraudulent and illegal racketeering acts and

 conducted and agreed to conduct the affairs of the Enterprise through the pattern of racketeering

 activity in violation of 18 U.S.C. § 1962(c) described above.

        271.    In furtherance of the conspiracy and to effect the objects thereof, the RICO

 defendants committed and caused to be committed a series of overt acts, including:

         (a)    using the mails and wires to fraudulently induce BCA, Powell Capital Markets,

  and other targets to share trade secrets and proprietary information and ideas;

         (b) engaging BCA in an effort to obtain BCA’s confidential and proprietary trade secret,

  the FAIR plan;

         (c)    using the mails and wires to perpetuate sham negotiations for the purpose of

  obtaining their targets’ proprietary ideas and trade secrets; communicating with BCA in an

  effort to perpetuate illegitimate negotiations for the purpose of obtaining BCA’s ideas and trade

  secrets;

         (d)    misappropriation and theft of BCA’s and Powell Capital Markets’, and other

  target’s trade secrets and proprietary ideas; disseminating the FAIR plan misappropriated from

  BCA to its preferred non-minority companies;

         (e)    using the mails and wires to disseminate the misappropriated trade secrets and

  proprietary information to its preferred non-minority business partners; charging its preferred

  non-minority companies for receipt and operation of the FAIR Plan;

         (f)    using the mails and wires to compensate its preferred non-minority partners for

  fees earned through the misappropriated programs, trade secrets, ideas, and information; and

  using the media to misrepresent its misappropriation and use of the FAIR plan;




                                                     80
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 81 of 102 PageID: 634




          (f)    use of the mails and wires to publicly disclose information concerning the

  misappropriated programs, trade secrets, ideas, and information;

         272.    As a direct and proximate consequence of the RICO Defendants’ conduct alleged

 herein, BCA has been injured in its business and property, causing BCA to suffer damages in an

 amount to be proven at trial.

         273.    Because of the RICO Defendants’ violations of 18 U.S.C. § 1962(d), the RICO

 Defendants are jointly and severally liable to BCA for treble damages in the amount of three

 times the damages sustained by BCA, in addition to the cost of this lawsuit, including reasonable

 attorneys’ fees, pursuant to 18 U.S.C. § 1964.

                                              COUNT ELEVEN

                         Racketeering in Violation of N.J.S.A. 2C:41-2(c)
            (Against the DOI, McDonough, Rosenstock, Ajmani, Walsh, and BlackRock)

         274.    BCA hereby repeats, reiterates, and re-alleges each and every allegation in each of

 the preceding paragraphs, as though fully set forth herein.

         275.    N.J.S.A. 2C:41-2(c) makes it unlawful “for any person employed by or associated

 with any enterprise engaged in or activities of which affect trade or commerce to conduct or

 participate, directly or indirectly, in the conduct of the enterprise's affairs through a pattern of

 racketeering activity or collection of unlawful debt.” N.J.S.A. 2C:41-2(c)

         276.    Each of the defendants DOI, McDonough, Rosenstock, Ajmani, Walsh, and

 BlackRock (hereinafter the “RICO Defendants”), at all relevant times, is and has been a “person”

 within the definition of N.J.S.A. 2C:41-2(c) because each defendant is an individual or entity

 “holding or capable of holding a legal or beneficial interest in property.” N.J.S.A. 2C:41-1(b).

         277.    The RICO Defendants comprise an association, associations, and/or are an

 associated-in-fact Enterprise (the “Enterprise”). The Enterprise has an existence beyond that




                                                        81
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 82 of 102 PageID: 635




 which is merely necessary to commit predicate acts and, among other things, oversaw and

 coordinated the commission of numerous predicate acts on an on-going basis in furtherance of

 the scheme and efforts to conceal the scheme, each of which caused direct injury to BCA. The

 Enterprise was operated, managed, and controlled by the DOI, McDonough, Rosenstock, Dini

 Ajmani, Walsh and BlackRock.

        278.    The conduct, acts, and omissions of the RICO Defendants set forth above were an

 integral part of the overall pattern and practices described herein, including using the facilities of

 United States interstate commerce to reap vast profits from their scheme to defraud and

 misappropriate trade secrets and proprietary information, thereby causing enormous harm to

 BCA.

        279.    Through the conduct and the acts and omissions set forth above, the RICO

 Defendants knowingly and intentionally:

            (a) used the mails in United States or foreign commerce to commit a fraud in

                violation of 18 U.S.C. § 1341, which is incorporated as “racketeering activity”

                under the New Jersey RICO statute pursuant to N.J.S.A. 2C:41-1(a)(2), directly

                injuring BCA;

            (b) used the wires in United States or foreign commerce to commit a fraud in

                violation of 18 U.S.C. § 1343, which is incorporated as “racketeering activity”

                under New Jersey RICO statute pursuant to N.J.S.A. 2C:41-1(a)(2), directly

                injuring BCA; and

            (c) misappropriation of trade secrets and proprietary information and trade theft in

                violation of 18 U.S.C. § 1832(a), which is incorporated as “racketeering activity”




                                                       82
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 83 of 102 PageID: 636




                under New Jersey RICO statute pursuant to N.J.S.A. 2C:41-1(a)(2), directly

                injuring BCA.

        280.    The Enterprise engaged in at least two acts of racketeering and therefore

 constitute a pattern within the meaning of N.J.S.A. 2C:41-1(d). As set forth herein, this pattern

 consisted of the repeated, continuous acts that had the same or similar purpose, result,

 participants, victims or methods.

        281.    It was the purpose of the Enterprise to enrich themselves and their preferred

 business partners through a scheme to defraud and induce minority-owned firms and individuals

 to share their trade secrets, ideas, and business relationships which the Enterprise then stole,

 misappropriated, redirected, and implemented with preferred non-minority investment firms,

 through a central “old-boys” network of political patronage, bureaucratic “pay to play,” and quid

 pro quo schemes. The members of this “old-boys” network were overwhelmingly white, with

 predominately uniform backgrounds, and shared the mutual expectation and understanding that

 those they took care of, would later take care of them. This scheme provided substantial financial

 benefit to the members of the Enterprise and caused actual harm to BCA.

        282.    The Enterprise Members have been implementing this scheme since at least 2010.

 Immediately after Walsh began working at the DOI, in or around 2010, he had BlackRock’s

 black representative to the DOI replaced with Donald Perrault, with whom Walsh (and

 McDonough) had a close personal and business relationship, and who Walsh knew would be

 perceived by others in the DOI as “one of us.” Worse, Walsh, working with Perrault and others

 at BlackRock, misappropriated a $100 million evergreen deal between the state of New Jersey

 and BlackRock that was developed, facilitated, and negotiated by the former black BlackRock

 representative to the DOI and redirected to Perrault due to his status in the network.




                                                       83
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 84 of 102 PageID: 637




        283.    Similarly, in the summer of 2017, Powell Capital Markets (“Powell”), a Black-

 owned financial services company, was advising the incoming Governor Murphy administration

 on how to maximize the budget relief potential of a restructure of the State of New Jersey’s

 tobacco bonds. Upon review of the state’s debt situation, Powell developed an idea to refinance

 what remained of $3.6 billion of bonds issued in 2007 by the state’s Tobacco Settlement

 Financing Corporation which was expected to immediately save the state an estimated $250

 million.

        284.    Nevertheless, the DOI, including defendants Adjmani and the director, defendant

 McDonough, misappropriated Powell’s idea and proceeded to culminate the investment through

 another financial institution. Indeed, in state bond transactions, it is common practice for the

 State to reward municipal firms that provide information and concepts in advance of other firms

 with a significant position in the resulting transaction. During the advising period, Powell

 requested to be included in the Designation Policy, the manner in which the State determines

 who economically benefits from a bond sale, as a co-manager.

        285.    Despite the New Jersey Small Business Enterprise (“NJSBE”) policy which was

 established with the goal of awarding 25% of state contracting and purchase order dollars to

 small businesses, the common financial practice of municipal finance, and Powell’s

 contributions, the DOI ignored these facts and excluded Powell from the transaction on the basis

 of his race. Further, in response to inquiries from Powell’s representative, Mr. Erick Torain, who

 spearheaded the proprietary idea for the tobacco deal, the DOI denied that the idea came from

 Powell or Mr. Torain.

        286.    This scheme to defraud provided substantial financial benefit to the members of

 the Enterprise and caused actual harm to BCA. Pursuant to and in furtherance of this scheme,




                                                      84
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 85 of 102 PageID: 638




 the RICO Defendants committed multiple related acts of mail fraud, wire fraud, and trade secret

 theft, by engaging in the following:

            (a) using the mails and wires to fraudulently induce BCA, Powell Capital Markets,

                and other targets, to share trade secrets and propriety information and ideas;

            (b) using the mails and wires to perpetuate sham negotiations for the purpose of

                obtaining their targets proprietary ideas and trade secrets;

            (c) misappropriation and theft of BCA’s and Powell Capital Markets trade secrets

                and proprietary ideas;

            (d) using the mails and wires to disseminate the misappropriated trade secrets and

                proprietary information to its preferred non-minority business partners;

            (e) using the mails and wires to compensate its preferred non-minority partners for

                fees earned through the misappropriated programs, trade secrets, ideas, and

                information;

            (f) using the mails and wires to misappropriate the evergreen deal from a minority

                member of BlackRock’s team that facilitated the deal and the relationship in favor

                of Donald Perrault who was part of the “old-boys” network of political patronage,

                and bureaucratic “pay to play,” quid pro quo schemes; and

            (g) use of the mails and wires to publicly disclose information concerning the

                misappropriated programs, trade secrets, ideas, and information.

        287.    Beginning no later than 2010, in furtherance of and for the purpose of executing

 and attempting to execute the described scheme and artifices to defraud, each of the RICO

 Defendants, on numerous occasions, used and caused to be used mail and wire communications

 in interstate and foreign commerce and the U.S. mails, by both making and causing to be made




                                                      85
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 86 of 102 PageID: 639




 wire communications and mailings. These wire communications and mailings were made, inter

 alia, for the purposes of: (i) communicating with one another in furtherance of the scheme to

 defraud and misappropriate, steal, and exploit BCA’s and other minority-owned companies’

 trade secrets and proprietary ideas; (ii) communicating with the Enterprise’s target companies in

 furtherance of the scheme to defraud, including the transmission of trade secrets;

 (iii) disseminating those ideas to their preferred non-minority companies; and (iv) wiring monies

 to compensate its preferred non-minority companies for carrying out its scheme. Such actions

 constitute fraudulent wire and mail communications in violation of N.J.S.A. 2C:41-1(a)(2), and

 caused direct injury to BCA’s business.

        288.    Moreover, in 2016, and in furtherance of and for the purpose of executing and

 attempting to execute the described scheme, each of the RICO Defendants, on numerous

 occasions and without the authorization of BCA, misappropriated BCA’s and other minority-

 owned companies’ ideas, and transmitted those ideas to its preferred non-minority-owned

 companies in furtherance of its scheme and for use in interstate commerce to their own economic

 benefit. Such actions constitute trade secret theft in violation of N.J.S.A. 2C:41-1(a)(2) and

 N.J.S.A. 56:15-2 and caused direct injury to BCA’s business. BCA first learned of the

 misappropriation of its trade secrets in July 2016 when the DOI issued a public statement

 disclosing that it would be proceeding with the misappropriated FAIR program with BlackRock.

        289.    The repeated violations by the RICO Defendants set forth herein extended over a

 period of years and involved distinct and independent criminal acts. These acts were related to

 each other by virtue of (a) common participants; (b) common types of victims; and (c) the

 common purpose and common result of concerted theft of trade secrets, proprietary ideas and

 opportunities from minority companies and the illegal misappropriation and exploitation of those




                                                      86
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 87 of 102 PageID: 640




 ideas and those opportunities with non-minority-owned firms for the benefit of the Enterprise

 and their preferred business partners.

        290.    Each of the RICO Defendants were active participants in the Enterprise and all of

 them knowingly and intentionally violated or aided violations N.J.S.A. 2C:41-2(c), by directly

 or indirectly conducting or participating in the conduct of the affairs of the Enterprise through a

 pattern of racketeering activity.

        291.    The RICO Defendants’ motive in creating and operating the Enterprise was to

 fraudulently enrich themselves and their preferred non-minority-owned business partners.

        292.    As a direct and proximate consequence of the conduct of the RICO Defendants’

 conduct alleged herein, BCA has been injured in its business and property, causing damages in

 an amount to be proven at trial.

        293.    As a result of defendants’ violations of N.J.S.A. 2C:41-2(c), defendants are jointly

 and severally liable to BCA for treble damages in the amount of three times the damages

 sustained by BCA, in addition to the cost of this lawsuit, including reasonable attorneys’ fees,

 pursuant to N.J.S.A. 2C:41-4(c).

                                          COUNT TWELVE

                         Racketeering in Violation of N.J.S.A. 2C:41-2(d)
            (Against the DOI, McDonough, Rosenstock, Ajmani, Walsh and BlackRock)

        294.    BCA hereby repeats, reiterates, and re-alleges each and every allegation in each of

 the preceding paragraphs, as though fully set forth herein.

        295.    Beginning no later than May 2010, the RICO Defendants and all members of the

 Enterprise agreed to facilitate the scheme described herein to manage, operate, conduct, and

 participate in the conduct of the affairs of the Enterprise and conspired to do the same within the




                                                      87
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 88 of 102 PageID: 641




 meaning of N.J. STAT. ANN. 2C:5-2 through a pattern of racketeering activity within the meaning

 of N.J. STAT. ANN. 2C:41-2(D).

         296.   Each of the RICO Defendants and Enterprise Members being person intimately

 involved in the transactions carried on by and the affairs of the Enterprise – which was engaged

 in, and the activities of which affected, trade and commerce – unlawfully and willfully

 conspired, confederated, and agreed with each other to violate N.J. STAT. ANN. 2C:41-2(C), that

 is, to conduct and participate, directly and indirectly, in the conduct of the affairs of the

 Enterprise, through a pattern of racketeering activity, all in violation of N.J. STAT. ANN. 2C:41-

 2(d).

         297.   Part of the conspiracy was that each defendant personally committed or agreed to

 commit two or more fraudulent and illegal racketeering acts and conducted and agreed to

 conduct the affairs of the Enterprise through the pattern of racketeering in violation of N.J.

 STAT. ANN. 2C:41-2(c) described above.

         298.   These violations of N.J. STAT. ANN. 2C:41-2(c) caused BCA to suffer direct

 injury to its business and property, caused by the Enterprise’s wrongful actions described herein.

 BCA, therefore, is entitled to recover from defendants the amount in which they have been

 damaged, to be trebled in accordance with N.J. STAT. ANN. 2C:41-4(c), together with interest

 and the costs of this suit, including reasonable attorneys’ fees.

                                        COUNT THIRTEEN

          Aiding And Abetting Racketeering In Violation of N.J.S.A. 2C:41-2(c) and (d)
                              (Against Cliffwater and Owl Rock)

         299.   BCA hereby repeats, reiterates, and re-alleges each and every allegation in each of

 the preceding paragraphs, as though fully set forth herein.




                                                        88
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 89 of 102 PageID: 642




        300.   Defendants Cliffwater and Owl Rock aided and abetted the Enterprise in

 executing its fraudulent scheme and racketeering acts in violation of N.J. STAT. ANN. 2C:41-

 2(c) and (d) alleged herein, including pursuing a common plan and design, and actively

 participated in, aided and encouraging the other Enterprise members in executing a pattern of

 racketeering activity as defined in N.J. STAT. ANN. 2C:41-1 and in violating numerous

 provisions of the New Jersey RICO Act as alleged herein including, among other acts:

        (a) defendant Cliffwater made a series of material misrepresentations and omissions in

            connection with the scheme to the defraud, including misrepresentations and

            omissions concerning the DOI’s intention to partner with BCA on its proprietary

            FAIR program to induce BCA to disclose its trade secrets to the DOI and Cliffwater

            under the guise of “due diligence,” and misrepresentations and omissions concerning

            maintaining the confidentiality of the trade secrets BCA shared with the DOI;

        (b) Moreover, even following the execution of the BCA investment agreement in May

            2018, Cliffwater continues to conspire with the DOI in its performance of that

            contract, including most recently in March 2020 subjecting BCA to punitive audits

            that serve no legitimate purpose than to discriminate and retaliate against a Black-

            owned investment firm.

        (c) defendant Owl Rock directed and supported Walsh’s misappropriation of BCA’s

            proprietary FAIR program for BlackRock, the DOI, and Cliffwater, in exchange for a

            $600 million commitment anchor investment from the DOI (the largest investment in

            a startup fund by the DOI and approved in record time) and additional investments by

            BlackRock and Cliffwater.




                                                     89
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 90 of 102 PageID: 643




         301.    Defendants Cliffwater and Owl Rock willingly, and substantially participated in

 the Enterprise’s fraudulent scheme with knowledge of the numerous violations of the New Jersey

 RICO Act and the underlying pattern of racketeering activity perpetrated by the Enterprise.

         302.    Defendants Cliffwater and Owl Rock aided and abetted the RICO violations for

 personal gain and in furtherance of their own financial advantage. By misappropriating and

 exploiting BCA’s trade secret, proprietary ideas and research as their own, defendants reaped the

 fees and investment returns BCA would have received as a partner in the FAIR program.

         303.    BCA was injured as a direct and proximate result of defendant’s aiding and

 abetting the Enterprise’s violations of the New Jersey RICO Act alleged herein, in an amount to

 be proven at trial.

         304.    Accordingly, defendants Cliffwater and Owl Rock are jointly and severally liable

 for the damages sustained as a result the RICO violations.

                                       COUNT FOURTEEN

                                            Fraud
             (Against McDonough, MacDonald, Rosenstock, Amon, Cliffwater, and Walsh)

         305.    BCA hereby repeats, reiterates, and re-alleges each and every allegation in each of

 the preceding paragraphs, as though fully set forth herein.

         306.    As set forth herein, defendants McDonough, MacDonald, and Rosenstock acting

 in their individual capacities, and defendants Cliffwater and Walsh made a series of materially

 false representations and omissions concerning the DOI’s intention to do the FAIR program with

 BCA and their commitments to keep information about the proprietary model confidential, each

 of which was designed to induce BCA to disclose its trade secret and proprietary ideas and

 research.




                                                      90
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 91 of 102 PageID: 644




        307.    Defendants McDonough, Rosenstock and Amon, acting in their individual

 capacities, also made a series of material misrepresentations and omissions concerning the DOI’s

 intentions to negotiate its investment agreement with BCA in good faith and to perform under

 that agreement, including by not withholding investment approval without reasonable basis.

        308.    Defendants made those misleading statements and omissions knowing they were

 false and with the intent that BCA would rely on them in disclosing their trade secret and

 proprietary research to the DOI and Cliffwater and in foregoing other investment relationships

 with other potential anchor investors.

        309.    BCA reasonably relied upon the representations and omissions made by the

 defendants.

        310.    As a result of defendants’ fraud and deceit, BCA has sustained and will continue

 to sustain substantial damages, including but not limited to those damages sustained from the

 exploitation of its proprietary model and the fact that it no long has exclusive access to the data

 and status as a first-mover and pioneer alternative investment firm.

        311.    By reason of the foregoing, defendants McDonough, MacDonald, Rosenstock,

 Amon, and Cliffwater, are jointly and severally liable to BCA in a sum to be determined at trial.

                                          COUNT FIFTEEN

                                    Aiding and Abetting Fraud
                                 (Against BlackRock and Owl Rock)

        312.    BCA hereby repeats, reiterates, and re-alleges each and every allegation in each of

 the preceding paragraphs, as though fully set forth herein.

        313.    As set forth in Count Fourteen, defendants McDonough, MacDonald, Rosenstock,

 Amon, Cliffwater, and Walsh made a series of material misrepresentations and omissions to

 induce BCA to disclose its trade secret and proprietary FAIR program which the DOI then



                                                      91
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 92 of 102 PageID: 645




 misappropriated and exploited for its own personal gain to the exclusion of BCA, and to forego

 investment opportunities with other anchor partners.

        314.    Defendant BlackRock knew or reasonably should have known that the FAIR

 program that it contracted to perform for the DOI in July 2016 was misappropriated from BCA

 because, among other reasons, the DOI provided BlackRock with BCA’s proprietary

 presentations and materials.

        315.    As set forth herein, defendant BlackRock assisted defendants McDonough,

 MacDonald, Rosenstock and Cliffwater by, among other things, misappropriating BCA’s trade

 secrets and confidential information and exploiting BCA’s proprietary FAIR program as its own

 and contracting with the DOI to implement that program.

        316.    Defendant Owl Rock likewise aided and abetted defendants’ fraud through its

 direction and support of Walsh’s misappropriation of BCA’s proprietary FAIR program for

 BlackRock, the DOI, and Cliffwater, in exchange for a $600 million anchor investment from the

 DOI (the largest investment in a startup fund by the DOI and approved in record time) and

 additional investments by BlackRock and Cliffwater.

        317.    As a result of BlackRock’s and Owl Rock’s aiding and abetting of defendants

 McDonough, MacDonald, Rosenstock and Cliffwater’s fraud and deceit, BCA has sustained and

 will continue to sustain substantial damages, in an amount to be proven at trial. BlackRock is

 jointly and severally liable to BCA for such damages.

        318.    In addition, because BlackRock’s actions were committed knowingly, willfully,

 and in conscious disregard of the rights of BCA, BCA is entitled to recover punitive damages in

 an amount to be determined at trial.




                                                     92
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 93 of 102 PageID: 646




                                        COUNT SIXTEEN

                                        Unfair Competition
                           (Against BlackRock, Cliffwater, and Owl Rock)

        319.    BCA hereby repeats, reiterates, and re-alleges each and every allegation in each of

 the preceding paragraphs, as though fully set forth herein.

        320.    BCA created the proprietary FAIR program in which it had a protectable interest.

        321.    Defendants the DOI, Cliffwater, and Walsh (at the direction and control of Owl

 Rock) misappropriated information the FAIR program by providing confidential, proprietary

 information related to the FAIR program to BlackRock.

        322.    The DOI, Cliffwater, and Owl Rock through its agent Walsh who was acting at

 Owl Rock’s direction and control, induced BCA to share this information based on its false

 promises that the DOI intended to pursue the program with BCA and that the DOI, and

 Cliffwater, would maintain the confidentiality of any information shared by BCA.

        323.    Instead, the DOI, Cliffwater, and Walsh improperly shared BCA’s confidential

 and proprietary information concerning the FAIR program with BlackRock, without

 compensating BCA. BlackRock and Cliffwater then used BCA’s confidential and proprietary

 information to realize millions of dollars of profits and cost savings, and as a result were

 enriched at BCA’s expense. Walsh and Owl Rock traded on this information and the deal Walsh

 facilitated between BlackRock and the DOI to negotiate an unprecedented $600 million anchor

 investment from the DOI.

        324.    Defendant BlackRock appropriated the FAIR program despite knowing that the

 DOI had the investment model from another fund, had presented to BlackRock that they wished

 to pursue the misappropriated model with a different firm; the essential proprietary elements of




                                                      93
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 94 of 102 PageID: 647




 that program; and the identity, background, and reasons the DOI did not want to proceed with

 BCA.

        325.    As a result of the misappropriation of BCA’s FAIR program, defendants

 Cliffwater, BlackRock, and Owl Rock, have unjustly profited and continue to profit from the use

 of BCA’s trade secrets, and should be required to remit profits they gained.

                                      COUNT SEVENTEEN

                                         Breach of Contract
                                        (Against Cliffwater)

        326.    BCA hereby repeats, reiterates, and re-alleges each and every allegation in each of

 the preceding paragraphs, as though fully set forth herein.

        327.    Defendant Cliffwater contracted with the DOI to serve as an external consultant

 and assist with the due diligence review of BCA’s FAIR program and potential partnerships

 between BCA and the DOI. BCA was a third-party beneficiary of the contractual agreement

 between the DOI and Cliffwater, which required, among other things, that Cliffwater maintain

 the confidentiality of the information provided by BCA to the DOI.

        328.    BCA provided proprietary information related to its FAIR program to the DOI

 and Cliffwater as part of confidential negotiations and due diligence for BCA to provide and

 implement the FAIR program for the DOI’s benefit.

        329.    Cliffwater breached its contractual duties to the DOI by disclosing confidential,

 proprietary information related to the FAIR program to BlackRock.

        330.    As a direct and proximate result of Cliffwater’s breach of its contractual

 obligations to the DOI to which BCA was an intended third party beneficiary, BCA has suffered,

 and continues to suffer, economic harm for which it is entitled to an award of damages, in an

 amount to be determined at trial.




                                                     94
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 95 of 102 PageID: 648




                                       COUNT EIGHTEEN

                                         Breach of Contract
                                          (Against Walsh)

          331.   BCA hereby repeats, reiterates, and re-alleges each and every allegation in each of

 the preceding paragraphs, as though fully set forth herein.

          332.   Defendant Walsh contracted with BCA to serve as a member of BCA’s advisory

 board. Walsh owed BCA a duty of confidentiality associated with his agreement to serve as a

 member of the advisory board.

          333.   At all times, BCA performed its own obligations pursuant to its agreement with

 Walsh.

          334.   BCA provided proprietary information related to its FAIR program to Walsh as

 part of his duties as member of its advisory board.

          335.   Walsh breached his duties to BCA by, among other things, disclosing proprietary

 confidential information related to the FAIR program to BlackRock.

          336.   As a direct and proximate result of Walsh’s breach of his contractual obligations

 to BCA pursuant to his advisory board agreement, BCA has suffered, and continues to suffer,

 economic harm for which it is entitled to an award of damages, in an amount to be determined at

 trial.

                                       COUNT NINETEEN

                                      Breach of Fiduciary Duty
                                          (Against Walsh)

          337.   BCA hereby repeats, reiterates, and re-alleges each and every allegation in each of

 the preceding paragraphs, as though fully set forth herein.




                                                       95
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 96 of 102 PageID: 649




        338.    As an advisor to BCA, defendant Walsh was a fiduciary and owed duties of care

 and loyalty to BCA

        339.    As set forth herein, Walsh breached his fiduciary duties to BCA by subordinating

 BCA’s interests to those of his own by, inter alia, (i) concealing from and misrepresenting to

 BCA, that the DOI would work with BCA only as long as necessary to divert the FAIR program

 and business plan to an established old-boy Wall Street firm; (ii) misappropriating BCA’s

 confidential information and sharing it with BlackRock; and (iii) aiding and abetting the DOI and

 Cliffwater in their search for a replacement fund.

        340.    As a result of the foregoing breaches of Walsh’s fiduciary duties, BCA has

 sustained and will continue to sustain substantial damages, in an amount to be proven at trial.

        341.    In addition, by reason of the fact that Walsh’s fiduciary transgressions were

 intentional, deliberate, made in bad faith and in wanton disregard of its duties, BCA is entitled to

 an award of punitive damages against defendants in an amount to be determined at trial.

                                         COUNT TWENTY

                 Tortious Interference with Prospective Economic Advantage
    (Against McDonough, MacDonald, Rosenstock, Amon, Ajmani, Greene and Platkin in their
                                    individual capacities)

        342.    BCA hereby repeats, reiterates, and re-alleges each and every allegation in each of

 the preceding paragraphs, as though fully set forth herein.

        343.    BCA had business relationships and prospective business relationships with many

 third-parties, including, but not limited to (i) actual and potential business investors such as

 Chicago Police, Bank of New York, Connecticut Trust Funds, the State of Maryland, the State of

 New York, and Walsh; (ii) actual and potential managers; (iii) actual and potential business

 partners, including back office administrators; and (iv) actual and potential employees.




                                                       96
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 97 of 102 PageID: 650




        344.    Each of the defendants knew of BCA’s actual and potential contractual and

 business relationships with these third-parties because, among other reasons, BCA disclosed this

 information to each defendant.

        345.    Defendants intentionally and maliciously interfered with plaintiffs’ relationships

 with these third parties by, among other things, (i) falsely representing that they would serve as

 BCA’s anchor investor and then failing to honor this commitment; (ii) communicating to market

 participants that BCA’s mandate with the DOI would never close; (iii) delaying or denying

 investment approvals without any reasonable basis; (iv) disparaging BCA, including claiming

 that BCA had not been successful because it “could not handle the business of the DOI and that

 the firm didn’t have the resources to manage the current relationship”; and (v) attempted to

 convince other BCA investors to redeem their funds, including Chicago Police, so that the DOI

 could do the same.

        346.    BCA had a reasonable expectation that each of the aforementioned business

 relationships would result in BCA obtaining the benefit of these business opportunities.

 However, defendants’ wrongful actions directly caused BCA to lose or alter the business

 relationships described herein, to BCA’s economic detriment. Each of the defendants was aware

 of, and intended to cause, this detrimental impact on BCA’s prospective relations.

        347.    As a direct and proximate cause of defendants’ intentional interference with

 BCA’s actual and prospective relationships with third parties, BCA’s business was damaged, and

 BCA sustained monetary damages in an amount to be determined at trial.

        348.    In addition, by reason of the fact that defendants’ interference was intentional,

 deliberate, made in bad faith and in wanton disregard of its duties, BCA is entitled to an award of

 punitive damages against defendants in an amount to be determined at trial.




                                                      97
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 98 of 102 PageID: 651




                                    COUNT TWENTY-ONE

                                   Commercial Disparagement
                       (Against Rosenstock, Green, Platkin, and Cliffwater)

        349.    BCA hereby repeats and re-alleges each and every allegation in each of the

 preceding paragraphs, as though fully set forth herein.

        350.    As set forth herein, defendants knowingly and intentionally published false and

 injurious statements about BCA’s business and property, including statements about BCA’s

 ability to operate their business including, among others:

           In or around March 2019, Platkin misrepresented that BCA’s allegations concerning
            the misappropriation of its proprietary FAIR program and the discriminatory and
            retaliatory treatment it received were untrue and had been found baseless after a
            formal investigation, when in fact no formal investigation had been conducted and
            Platkin was merely implying that there were other bases for the DOI’s refusal to do
            business with BCA.

           Greene misrepresented that BCA had not been successful because it “could not
            handle the business of the DOI and that the firm didn’t have the resources to manage
            the current relationship.”

           Greene misrepresented in text blasts that Walthour had been removed as Chair of the
            Ebony Media Holdings for insider trading;

           Rosenstock communicated to BCA’s potential investors that BCA’s New Jersey
            mandate would never be approved; and

           Daniel Stern of Cliffwater misrepresented to BCA’s prospective investors and others
            that “BCA should not be taken seriously” and had ongoing problems with New Jersey
            that indicated it was a bad actor.

        351.    Defendants communicated these falsehoods to third parties and understood and

 intended that these false statements would have the effect of preventing others from doing

 business with BCA and interfering with BCA’s business relationships.




                                                     98
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 99 of 102 PageID: 652




        352.      Defendants false statements directly harmed BCA’s business in numerous specific

 ways including without limitation, lost business opportunities, increased costs of capital and

 operations, and reduced enterprise value.

        353.      Defendants’ wrongful disparagement of BCA has caused BCA to suffer resulting

 monetary damages in an amount to be determined at trial.

        354.      In addition, by reason of the fact that defendants’ interference was intentional,

 deliberate, made in bad faith and in wanton disregard of its duties, BCA is entitled to an award of

 punitive damages against defendants in an amount to be determined at trial.

        355.      Defendants’ actions show willful misconduct, malice, fraud, wantonness,

 oppression or that entire want of care which would raise the presumption of conscious

 indifference to consequences.

        356.      Because defendants have engaged in conduct of a fraudulent and malicious

 nature, BCA is entitled to reputational and punitive damages.


                                      COUNT TWENTY-TWO

                                    Civil Conspiracy
    (Against McDonough, MacDonald, Rosenstock, Amon, Ajmani, Cliffwater, Walsh, and Owl
                                          Rock)

        357.      BCA hereby repeats and re-alleges each and every allegation in each of the

 preceding paragraphs, as though fully set forth herein.

        358.      As set forth herein, defendants, together with the others, conspired with respect to

 Counts 14, 15, 16, 19, 20, and 21, to deprive BCA of its constitutional rights and to commit

 unlawful acts.

        359.      Defendants’ acts and declarations were taken in the furtherance of the conspiracy

 to deprive the BCAs of their constitutional rights.




                                                        99
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 100 of 102 PageID: 653




         360.    Each of the individual defendants is liable for every act and declaration of each

  and all of the conspirators, done or made in the pursuance of the conspiracy.

         361.    As a result of the aforementioned acts, BCA sustained special damages resulting

  from defendants’ conspiratorial conduct.

         362.    As a direct and proximate result of the operation and execution of the conspiracy,

  BCA sustained and continues to sustain substantial damages, in an amount to be determined at

  trial, for which the defendants are jointly and severally liable to BCA.

         363.    In addition, because defendants’ actions were committed knowingly, willfully,

  and in conscious disregard of the rights of BCA, BCA is entitled to recover punitive damages in

  an amount to be determined at trial.

                                         PRAYER FOR RELIEF

         WHEREFORE, BCA prays that the Court enter judgment in its favor and against

  Defendants, containing the following relief:

         A.        A declaratory judgment that the actions, conduct and practices of defendants
  complained of herein violate the laws of the United States and the State of New Jersey;

         B.        Injunctive relief to the extent necessary to reverse the defendants’ unlawful
  actions and the harm associated with them, including, but not limited to, a return of all of BCA’s
  confidential information, formal credit to be afforded to BCA with regard to BlackRock’s FAIR
  program with DOI, and adjustment of the discriminatory and retaliatory terms of BCA’s
  contracts with the DOI and enjoinment of the discriminatory and retaliatory conduct against
  BCAs in the performance of that agreement;

         C.        An award of damages against defendants in an amount to be determined at trial,
  to compensate BCA for all monetary and/or economic damages;




                                                      100
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 101 of 102 PageID: 654




         D.        An award of damages against defendants in an amount to be determined at trial,
  plus prejudgment interest, to compensate BCA for all non-monetary and/or compensatory
  damages;

         E.        An award of punitive and/or liquidated damages;

         F.        An award or treble damages pursuant to 18 U.S.C. §1964 and N.J.S.A. 2C:41-
  4(c) in an amount to be determined at trial;

         G.        Prejudgment interest on all amounts due;

         H.        An award of costs that BCA incurs in this action, as well as an award of
  reasonable attorneys’ fees to the fullest extent permitted by law; and

         I.        Such other and further relief as the Court may deem just and proper.




                                                      101
Case 2:20-cv-07663-KM-ESK Document 78 Filed 11/23/20 Page 102 of 102 PageID: 655




                                        JURY DEMAND

         Plaintiff hereby demands a trial by jury on all issues of fact and damages stated herein.

  Dated: November 23, 2020
         New York, New York

                                                  Respectfully submitted,

                                                  BROWN RUDNICK LLP

                                                  By:
                                                        Lauren Tabaksblat
                                                        (Bar No. 03732208)
                                                        Michael J. Bowe
                                                        (admitted pro hac vice)

                                                        7 Times Square
                                                        New York, New York 10036
                                                        Telephone: 212.209-4800
                                                        Facsimile: 212 209-4801
                                                        mbowe@brownrudnick.com
                                                        ltabaksblat@brownrudnick.com

                                                        Rebecca M. Lecaroz (pro hac vice
                                                        forthcoming)
                                                        One Financial Center
                                                        Boston, Massachusetts 02111
                                                        rlecaroz@brownrudnick.com

                                                        Jay Alan Sekulow (admitted pro hac vice)
                                                        Stuart J. Roth (admitted pro hac vice)
                                                        Jordan A. Sekulow
                                                        (pro hac vice forthcoming)
                                                        Benjamin P. Sisney
                                                        (pro hac vice forthcoming)
                                                        Constitutional Litigation and Advocacy
                                                        Group, P.C.
                                                        1701 Pennsylvania Ave, NW,
                                                        Suite 200
                                                        Washington, DC 20006
                                                        (202)248-5407
                                                        jsekulow@claglaw.com
                                                        sroth@claglaw.com

                                                        Counsel for Plaintiff
